Exhibit 10.33




THIRD AMENDED AND RESTATED CONFIRMATION




DATE:

June 28, 2012

TO:

CIT Financial Ltd.  (“Counterparty”)

FROM:

Goldman Sachs International (“GSI”)

SUBJECT:

Total Return Swap Facility

REF. NO.:

SDB925241547Y




The purpose of this communication is to set forth the terms and conditions of
the above-referenced Total Return Swap Facility entered into on the Trade Date
specified below in accordance with the terms set forth in a Confirmation dated
June 6, 2008 (the “Original Facility”), as amended and restated as of October
28, 2009 (the “Amended and Restated Facility”) and October 26, 2011 (the “Second
Amended and Restated Facility”), together with the letter dated October 31,
2011, and further amended and restated as of the date hereof between GSI and
Counterparty (the “Facility”). This communication constitutes a “Confirmation”
as referred to in the Master Agreement specified below.  This communication
(this “Confirmation”) supersedes all prior communications regarding the Original
Facility, the Amended and Restated Facility, the Second Amended and Restated
Facility, and the Facility.

This Confirmation is subject to, and incorporates, the 2006 ISDA Definitions
(the “2006 Definitions”) and the 2003 ISDA Credit Derivatives Definitions as
amended and supplemented by the May 2003 Supplement to the ISDA Credit
Derivatives Definitions (together the “Credit Definitions” and together with the
2006 Definitions, the “Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Credit Definitions, the 2006 Definitions
shall govern.   

This Confirmation supplements, forms a part of, and is subject to, the 1992 form
of ISDA Master Agreement dated as of June 6, 2008 (including the Schedule and
Credit Support Annex thereto), as amended by the amendment and restatement of
the ISDA Master Agreement and as further amended or replaced from time to time
between GSI and Counterparty (the “Master Agreement”).  This Confirmation will
be read and construed as one with the executed Master Agreement and all other
outstanding Confirmations between the parties, so that all such Confirmations
and the executed Master Agreement constitute a single Agreement between the
parties.

All provisions contained in, or incorporated by reference into the Master
Agreement will govern this Confirmation except as expressly modified herein.  In
the event of any inconsistency between this Confirmation and the Definitions the
Master Agreement or another Confirmation, as the case may be, this Confirmation
will prevail for the purpose of the Facility and each Transaction to which this
Confirmation relates.

Reference is made in relation to certain provisions of this Confirmation to an
Amended and Restated Confirmation dated June 28, 2012 between CIT TRS Funding
B.V. (“CIT Netherlands”) and GSI (as amended or replaced from time to time, the
“CIT Netherlands Confirmation”), which Confirmation supplements, forms a part
of, and is subject to, the 1992 form of ISDA Master Agreement dated as of
October 26, 2011 (including the Schedule and Credit Support Annex thereto), as
amended or replaced from time to time between GSI and CIT Netherlands
(collectively, the “CIT Netherlands Facility”). Capitalized terms used in
reference to the CIT Netherlands Facility in this Confirmation shall have the
meanings assigned to those terms in the CIT Netherlands Facility.

This Confirmation evidences a separate total return swap transaction (each a
“Transaction”) with respect to each Reference Obligation specified in Annex A
from time to time as if the details specified in Annex A with respect to that
Reference Obligation were set out in the Confirmation in full.  Each such
Transaction will have a unique Transaction Number as is set out in Annex A.  The
terms of the Facility and each particular Transaction to which this Confirmation
relates are as follows:1








1

--------------------------------------------------------------------------------


________________




1

Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission as part of an application for confidential
treatment pursuant to the Securities Exchange Act of 1934, as amended.

The portions of this agreement that have been omitted and filed separately with
the Securities and Exchange Commission are denoted by the use of an asterisk in
this agreement.





2

--------------------------------------------------------------------------------


Terms Relating to the Facility
Total Return Payer
   
GSI
Floating Rate Payer
   
Counterparty
Trade Date
   
June 6, 2008
Third Amendment Trade
Date
   
June 29, 2012
Second Amendment Trade
Date
   
October 26, 2011
Facility Commencement
Date
   
June 6, 2008
Facility Amendment Date
   
October 28, 2009
Facility End Date
   
The earlier of (i) the date falling 20 years after the Facility Commencement
Date and (ii) an Optional Termination Date on which Counterparty has terminated
the Facility.
Optional Termination Date
   
On any Business Day, Counterparty shall have the option to early terminate the
Facility on written notice to GSI (such notice, an “Optional Termination
Notice”) given not less than on 10 Business Days prior to the proposed date of
termination (the “Optional Termination Date”), upon prior payment by
Counterparty to GSI of the Present Value Facility Fee calculated on the Maximum
Aggregate Notional Amount as of such Optional Termination Date.
Portfolio
   
The portfolio comprising each Eligible RO that is a Reference Obligation (“RO”)
subject to a Transaction, as set out in Annex A (as amended from time to time to
reflect Portfolio Adjustments).
Combined Portfolio
   
The portfolio comprising each Eligible RO that is an RO subject to a
Transaction, as set out in Annex A hereto and Annex A to the CIT Netherlands
Confirmation (each as amended from time to time to reflect Portfolio
Adjustments).
Eligible RO
   
Any debt obligation which meets all of the following requirements on the
Effective Date of the Transaction relating to such obligation, as determined by
the Calculation Agent:

     
 
   
(i)     A bond that is capable of being settled in The Depository Trust Company,
Euroclear Bank S.A./N.V or Clearstream Banking, SA (or any successor to any such
entity);

     
 
   
(ii)   (a) Rated at least as high as [*] by each of Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”), and not on Creditwatch Negative or
Watchlist Negative (or their respective equivalents) and (b) such rating is a
monitored rating subject to periodic update by the relevant agency;

 




--------------------------------------------------------------------------------



*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.




3




--------------------------------------------------------------------------------








 
   
(iii)     If rated by Fitch Ratings Inc. (“Fitch”), rated at least as high as
[*] and not on Creditwatch Negative or Watchlist Negative (or their respective
equivalents);

     
 
   
(iv)      Denominated in USD, GBP, CAD or EUR;

     
 
   
(v)       Are Asset Backed Securities that are backed predominately by assets
falling into one of the following categories: aircraft leases, railcar leases,
other equipment loans or leases, student loans, commercial loans (including but
not limited to CLOs), vendor finance obligations and trade finance obligations;

     
 
   
(vi)      A legal final maturity of no more than 30 years from the Effective
Date;

     
 
   
(vii)     if the RO has a fixed rate of interest, the weighted average life of
such RO is less than 17 years (or such longer period otherwise agreed to by GSI
acting in a reasonable manner);

     
 
   
(viii)   Counterparty and its Credit Support Providers have provided to GSI such
documentation in respect of such obligation as GSI shall have reasonably
requested (which shall include, without limitation, the offering document,
rating letters, a Tax Opinion and, if applicable, the most recent
Trustee/Servicer Report);

     
 
   
(ix)       The Reference Entity of such obligation is bankruptcy remote from
Counterparty, its Credit Support Providers and their respective Affiliates, or
other prior owner of the assets securitized through issuance of the RO, as
evidenced by a True Sale and Nonconsolidation Opinion satisfactory to GSI in its
good faith discretion or other circumstances satisfactory to GSI;

     
 
   
(x)       The issuer of the RO shall not be an affiliate of Counterparty or its
Credit Support Providers for US bankruptcy law purposes (as reasonably
determined by GSI);

     
 
   
(xi)      Application will have been made or required to be made on a recognised
stock exchange;

     
 
   
(xii)     Not registered pursuant to any registration statement with the U.S.
Securities and Exchange Commission;

     
 
   
(xiii)    Not issued by or guaranteed by any of (1) Counterparty or its Credit
Support Providers, (2) GSI’s Credit Support Provider, or (3) any Affiliates of
GSI’s Credit Support Provider;

 




--------------------------------------------------------------------------------



*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.





4




--------------------------------------------------------------------------------








 
   
(xiv)  A bond that does not require a Holder to execute any agreement prior to
buying or selling such bond, qualifies for transfer in accordance with the
provisions of Regulation S and/or Rule 144A under the Securities Act and is
otherwise Transferable;

     
 
   
(xv)   Would not cause the Combined Portfolio to violate or, if already
violated, further violate any of the following limits by aggregate Net USD
Notional Amounts:

     
 
   
a.       The sum of the Net USD Notional Amounts of ROs rated [*] by each of S&P
and Moody’s may be up to [*]% of the Combined Maximum Aggregate Notional Amount,
provided, however, that any RO rated [*] by each of S&P and Moody’s but also
rated by Fitch and rated lower than [*] by Fitch shall be deemed for purposes of
this test to be rated [*] by S&P and Moody’s;

     
 
   
b.       The sum of the Net USD Notional Amounts of ROs rated at least [*] by
each of S&P and Moody’s (excluding ROs that are rated [*]) may not exceed (i)
[*]% of the Combined Maximum Aggregate Notional Amount minus (ii) the sum of the
Net USD Notional Amounts of ROs rated lower than [*] by either S&P or Moody’s,
provided, however, that any RO rated [*] by each of S&P and Moody’s but also
rated by Fitch and rated lower than [*] by Fitch shall be deemed for purposes of
this test to be rated [*] by S&P and Moody’s;

     
 
   
c.       The sum of the Net USD Notional Amounts of Qualifying [*]-Rated ROs
(excluding ROs that are rated [*] or [*]) may not exceed (i) [*]% of the
Combined Maximum Aggregate Notional Amount minus (ii) the sum of the Net USD
Notional Amounts of ROs that are either (A) rated at least [*] by each of S&P
and Moody’s but are not Qualifying [*]-Rated ROs or (B) rated lower than [*] by
either S&P or Moody’s, provided, however, that any RO rated [*] by each of S&P
and Moody’s but also rated by Fitch and rated lower than [*] by Fitch shall be
deemed for purposes of this test to be rated lower than [*] by S&P and Moody’s;

     
 
   
d.       The sum of the Net USD Notional Amounts of ROs that are either (A)
rated at least [*] by each of S&P and Moody’s but are not Qualifying [*]-Rated
ROs or (B) rated lower than [*] by either S&P or Moody’s may not exceed [*]% of
the Combined Maximum Aggregate Notional Amount, provided, however, that any RO
rated [*] by each of S&P and Moody’s but also rated by Fitch and rated lower
than [*] by Fitch shall be deemed for purposes of this test to be rated lower
than [*] by S&P and Moody’s;

     
 
   
e.       The sum of the Net USD Notional Amounts of ROs which are obligations
secured by commercial loans may not exceed [*]% of the Combined Maximum
Aggregate Notional Amount;

     
 
   
f.       The sum of the Net USD Notional Amounts of ROs which are obligations
secured by equipment loans or leases (including aircraft leases and railcar
leases), may not exceed [*]% of the Combined Maximum Aggregate Notional Amount;

     
 
   
g.       The sum of the Net USD Notional Amounts of ROs which are obligations
secured by aircraft leases or railcar leases may not exceed [*]% of the Combined
Maximum Aggregate Notional Amount;

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



5




--------------------------------------------------------------------------------








 
   
h.       The sum of the Net USD Notional Amounts of ROs which are obligations
secured by Private Student Loans may not exceed [*]% of the Combined Maximum
Aggregate Notional Amount;

     
 
   
i.       The sum of the Net USD Notional Amounts of ROs which are secured by
Guaranteed Student Loans may not exceed [*]% of the Combined Maximum Aggregate
Notional Amount;

     
 
   
j.       The sum of the Net USD Notional Amounts of ROs which are secured by
assets other than commercial loans, equipment loans or leases (including
aircraft leases and railcar leases), Private Student Loans or Guaranteed Student
Loans, and which are not identified in sub-clause k. below, may not in the
aggregate exceed [*]% of the Combined Maximum Aggregate Notional Amount; and

     
 
   
k.       The sum of the Net USD Notional Amounts of ROs agreed between GSI and
Counterparty pursuant to clause (xxv) below shall not exceed such percentage of
the Combined Maximum Aggregate Notional Amount as shall be specified by GSI.

     
 
   
For purposes of the foregoing tests:

     
 
   
(a) the ratings applied for both the new RO proposed to be added to the
Portfolio and the ratings for the existing ROs in the Portfolio shall be current
ratings of such ROs as of the proposed Effective Date for the new RO;

     
 
   
(b) If any RO consists of more than one of the asset types described in
sub-clauses e. through j., the full Net USD Notional Amount of such RO shall be
counted against each of the relevant percentage restrictions; and

     
 
   
(c) [*] means [*] (S&P), [*] (Moody’s) and [*] (Fitch); and [*] means [*] (S&P),
[*] (Moody’s), and [*] (Fitch); and [*] means [*] (S&P), [*] (Moody’s) and [*]
(Fitch).

     
 
   
(xvi)     Would not cause the aggregate Net USD Notional Amount of a single RO
in the Combined Portfolio to exceed [*]% of the Combined Maximum Aggregate
  Notional Amount;

     
 
   
(xvii)   Would not cause the aggregate Net USD Notional Amount of all ROs in the
Combined Portfolio which are issued by a common issuer and have the same rating
to exceed a) to the extent the ROs are rated [*], $[*] or b) to the extent one
or more of such ROs are rated below [*],[*]% of the Combined Maximum Aggregate
Notional Amount;

     
 
   
(xviii)  Would not cause the aggregate Net USD Notional Amount of all ROs in the
Combined Portfolio which are secured predominantly by obligations of any one
obligor or group of affiliated obligors, to exceed [*]% of the Combined Maximum
Aggregate Notional Amount;

     
 
   
(xix)    Would not cause the total number of ROs in the Combined Portfolio to
exceed 50;

     
 
   
(xx)      GSI owning the RO in an amount equal to the Net USD Notional Amount

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



6




--------------------------------------------------------------------------------








 
   
          would not violate any law, rule or regulation applicable to GSI;

     
 
   
(xxi)    In the case of a Counterparty Originated Asset, Counterparty has
delivered to GSI an executed indemnity letter in a form acknowledged in a letter
agreement
 between GSI and Counterparty dated the Trade Date (the “Indemnity Letter”);

     
 
   
(xxii)   The terms of such RO require delivery to holders of such RO of
Trustee/Servicer Reports providing information of a degree and with a frequency
which is customary in Rule 144A securitizations of the same asset types;

     
 
   
(xxiii)  Is issued in registered form for U.S. federal income tax purposes;

     
 
   
(xxiv)  If such RO was issued after the Facility Amendment Date, then unless
such RO is subject to backup servicing arrangements reasonably acceptable to
GSI,
 the terms of such RO provide for a majority of the holders of such RO by
principal amount to have the right to remove and replace any servicer,
collateral manager or other administrative service provider for the issuer of
such RO at any time; and

     
 
   
(xxv)   Also includes any other obligation as GSI may agree from time to time
following request from Counterparty.

     
 
   
If it is determined after the Effective Date that the RO failed to meet any of
the foregoing requirements on the Effective Date and GSI gives notice of such
circumstance to Counterparty, a Removal Date shall be deemed to occur in
relation to such RO on the date designated by GSI. Further, if after the
Effective Date Counterparty fails to deliver the most recently issued
Trustee/Servicer Report or Rating Agency Report with respect to an RO within
five Business Days of a request from GSI, at GSI’s sole option a Removal Date
may be deemed to occur in relation to such RO.

     
 
   
“Asset Backed Securities” means securities that are Not Contingent within the
meaning of the Credit Definitions and are secured by loans, leases, receivables
or similar payment obligations or financial assets which convert by their terms
into cash within a finite period of time, and without limitation of the
foregoing shall exclude (i) credit linked notes or other synthetic securities;
i.e. securities secured by or representing credit swaps, total return swaps or
other derivative exposures, (ii) securities secured by equity instruments or
corporate bonds and (iii) ABS CDOs, “CDO squareds” or other securities which are
themselves secured by Asset Backed Securities.

     
 
   
“Counterparty Originated Asset” means any RO with respect to which Counterparty,
its Credit Support Providers or any of their Affiliates (i) is related as
depositor, originator or transferor of the receivables securitized in the RO or
(ii) is a sponsor, servicer or administrator thereto, (iii) is a holder of any
beneficial interest in the issuer of the RO or (iv) has acted as an underwriter,
arranger or distributor of such RO.

     
 
   
“Guaranteed Student Loans” means student loans originated under Title IV of the
U.S. Higher Education Act of 1965, no less than 95% of the loan principal and
interest of which are guaranteed and explicitly reinsured by the United States
Department of Education.

     
 
   
“Private Student Loans” means student loans other than Guaranteed Student Loans.

     
 
   
“Qualifying [*]-Rated RO” means an RO that (i) is rated at least [*] by each of
S&P and Moody’s (where any RO rated [*] by each of S&P and Moody’s but also
rated by

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



7




--------------------------------------------------------------------------------








 
   
Fitch and rated lower than [*] by Fitch shall be deemed for purposes of this
definition to be rated lower than [*] by S&P and Moody’s) and (ii) is either (A)
not subordinated to any other class or tranche of securities issued by the
relevant Reference Entity or (B) subordinated only to a class or tranche of
securities issued by the relevant Reference Entity the entire principal amount
of which is included as an RO in the Combined Portfolio.

     
 
   
“Tax Opinion” means a legal opinion of nationally recognized tax counsel that
concludes that (a) the RO will be treated as indebtedness for U.S. federal
income tax purposes and (b) the issuer of the RO will not be treated as engaged
in a trade or business in the United States or otherwise subject to U.S. federal
tax.

     
 
   
“True Sale and Nonconsolidation Opinion” means a legal opinion of Moore & Van
Allen PLLC, Sullivan & Cromwell, LLP, Cadwalader, Wickersham & Taft LLP, White &
Case LLP, McDermott Will & Emery, LLP or other counsel satisfactory to GSI in
its good faith discretion which concludes that (i) any assets purchased by the
Reference Entity in connection with the relevant RO would not be considered to
be part of the estate of any relevant Affiliate of Counterparty (an “Originator
Affiliate”) in a proceeding under the United States Bankruptcy Code of 1978, as
amended (the “Bankruptcy Code”) and (ii) neither the Reference Entity nor any
other special purpose entity organized in connection with the relevant
securitization would be substantively consolidated with any of (A) Counterparty,
(B) any Credit Support Providers of Counterparty or (C) any Originator Affiliate
(other than a special purpose entity), in each case, where the foregoing
conclusions take account of the existence and terms of the Facility and
Counterparty’s Credit Support Documents.
Maximum Aggregate
Notional Amount
   
In respect of this Confirmation, on any date, USD 1,500,000,000, less the
cumulative amount of Swap Amortization amounts determined on or prior to such
date.
Combined Maximum
Aggregate Notional Amount
   
As of any date of determination, the sum of the Maximum Aggregate Notional
Amount hereunder and the Maximum Aggregate Notional Amount under (and as defined
in) the CIT Netherlands Confirmation.
Aggregate Notional Amount
   
The sum on any day of the Net USD Notional Amounts of each RO at the close of
business on that day.
Swap Amortization
   
USD 150,000,000 with respect to each anniversary of the Facility Commencement
Date, beginning with the 11th anniversary of the Facility Commencement Date.
Portfolio Adjustment
   
(A) Counterparty may, by sending a Portfolio Adjustment Notice to GSI, designate
any Business Day to adjust the Portfolio (any such adjustment a “Portfolio
Adjustment”) by:

     
 
   
(1) designating a new Eligible RO for addition to the Portfolio; or

     
 
   
(2) designating an RO for removal, in whole or in part, pursuant to a Removal
Date; or

     
 
   
(3) combining sub-clauses (i) and (ii) to effect a substitution;

     
 
   
provided that:

     
 
   
(a) no Potential Event of Default or Event of Default has occurred and is
continuing in relation to Counterparty;

     
 
   
(b) the Aggregate Notional Amount does not exceed the Maximum Aggregate Notional

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



8




--------------------------------------------------------------------------------








 
   
Amount as a result of such Portfolio Adjustment;

     
 
   
(c) each RO to be added is an Eligible RO; and

     
 
   
(d) there shall be no more than one new RO (or four new ROs if (I) all such new
ROs are issued by the same issuer in a single securitization documented pursuant
to a single indenture or trust deed and (II) the same collateral secures all
such ROs) added to the Portfolio in any calendar week.

     
 
   
(B) In addition:

     
 
   
(i) If GSI has notified Counterparty of a Re-Striking that would cause the
Aggregate Notional Amount to exceed the Maximum Aggregate Notional Amount, then
Counterparty will be required to deliver a Portfolio Adjustment Notice on or
within five Business Days following the relevant Re-Striking Date designating
one or more ROs for removal, in whole or in part, such that after giving effect
to such Portfolio Adjustment Notice, the Aggregate Notional Amount is less than
or equal to the Maximum Aggregate Notional Amount. The Removal Date designated
in respect of any such RO shall be no more than 10 Business Days following the
Re-Striking Date.

     
 
   
(ii) If Counterparty fails to designate a Removal Date as required hereby, GSI
may by sending a Portfolio Adjustment Notice to Counterparty, designate one or
more ROs for removal, in whole or in part (any such adjustment, also a
“Portfolio Adjustment”), on a Removal Date occurring not earlier than 2 Business
Days following the date of such Portfolio Adjustment Notice, such that after
giving effect to such Portfolio Adjustment Notice, the Aggregate Notional Amount
is less than or equal to the Maximum Aggregate Notional Amount.
Portfolio Adjustment Notice
   
A notice provided by Counterparty at least fifteen Business Days (or such lesser
number of Business Days as agreed between Counterparty and GSI) prior to the
date of any Portfolio Adjustment revising Annex A to take account of any
Portfolio Adjustment; provided, however that (i) GSI may provide a Portfolio
Adjustment Notice as set forth in paragraph (B)(ii) of Portfolio Adjustments and
(ii) the date of any Portfolio Adjustment relating to the substitution of a new
Eligible RO for an existing RO where the new and existing RO are the same
obligation with the same Notional Amount (such Portfolio Adjustment a
“Re-Striking Substitution”) may be 2 Business Days following the delivery of the
related Portfolio Adjustment Notice.

     
 
   
A Portfolio Adjustment Notice provided by GSI as contemplated in paragraph
(B)(ii) under Portfolio Adjustments shall be provided at least 2 Business Days
prior to the Removal Date designated in such Portfolio Adjustment Notice.
Determination of Initial FX
Rate
   
The Calculation Agent will determine in a commercially reasonable manner the
Initial FX Rate for each RO not denominated in USD based on the Current FX Rate
as of the date determined by the Calculation Agent after the date the Portfolio
Adjustment Notice is received for such RO and at least two Business Days prior
to the Effective Date of the Transaction related to such RO.

 




9




--------------------------------------------------------------------------------








FX Rate
   
With respect to a Specified Currency, as of the Effective Date and at any time
prior to and including the initial Re-Striking Date, the Initial FX Rate; and
following the initial Re-Striking Date, the Current FX Rate as of the
immediately preceding Re-Striking Date.
Current FX Rate
   
With respect to a Specified Currency as of any date, the spot rate of exchange
between the Specified Currency and USD as of such date, determined by the
Calculation Agent in a commercially reasonable manner.
Business Days
   
For payment dates requiring payments in USD, London and New York

     
 
   
For payment dates requiring payments in CAD, Toronto and London

     
 
   
For payment dates requiring payments in EUR, London and TARGET

     
 
   
For payment dates requiring payments in GBP, London and New York

     
 
   
For purposes of the Collateral provisions, Portfolio Adjustment Notices and all
other purposes hereunder, London and New York.
Business Day Convention
   
Modified Following
Calculation Agent
   
GSI
Facility Fee
Facility Fee
   
On each Facility Fee Payment Date, Counterparty shall pay to GSI a Facility Fee
determined as follows:

     
 
   
Maximum Aggregate Notional Amount x Facility Fee Rate x (the actual number of
days within the relevant Facility Fee Period divided by 360)
Facility Fee Rate
   
285 bps, subject to Section 3 below
Facility Fee Period
   
With respect to any Facility Fee Payment Date, the period from (and including)
the immediately preceding Facility Fee Payment Date (or, in relation to the
initial Facility Fee Period, the Facility Commencement Date) to (but excluding)
such Facility Fee Payment Date (or, in relation to the final Facility Fee
Period, the Facility End Date).
Facility Fee Payment Dates
   
Quarterly on each three-month anniversary of the Facility Commencement Date and
ending on the Facility End Date.
Third Amendment Trade
Date Payment
   
On the Third Amendment Trade Date, GSI shall pay (i) to Counterparty an amount
equal to USD [*] and (ii) to CIT Barbados an amount equal to USD [*] in respect
of the reduction in the applicable Initial Haircut Percentage for the Specified
Haircut ROs, as specified in the paragraph entitled “Specified Haircut ROs”
below.
Terms Relating to Each Transaction
1. General Terms
Terms Specified in Annex A
   
The following terms in relation to each Transaction (including any Portfolio
Adjustment) will be specified in Annex A by the Counterparty and confirmed in
writing

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



10




--------------------------------------------------------------------------------








 
   
by the Calculation Agent:

     
 
   
•  Transaction Number (to be assigned by the Calculation Agent)

     
 
   
•  Effective Date (subject to Condition to RO Effectiveness below)

     
 
   
•  RO

     
 
   
•  Reference Entity

     
 
   
•  Guarantor or other credit support provider (if any)

     
 
   
•  Insurer (if any)

     
 
   
•  CUSIP/ISIN

     
 
   
•  Specified Currency (which shall be same as the denomination of the RO)

     
 
   
•  Initial FX Rate (as determined under “Determination of Initial FX Rate”
above)

     
 
   
•  Initial Notional Amount

     
 
   
•  Offered Price (including accrued interest) (expressed as percentage of
principal balance)

     
 
   
•  Initial Price (expressed as percentage of principal balance)

     
 
   
•  Floating Rate Period End Dates

     
 
   
•  Reference Obligation Coupon (which shall be the same as the coupon of the RO)

     
 
   
•  Each credit rating of RO as at the Effective Date of such RO

     
 
   
•  The Transaction Termination Date

     
 
   
•  Initial Haircut Percentage (which will be the Haircut Percentage applicable
to the RO on the Effective Date except as provided under Specified Haircut ROs
below)

     
 
   
•  The par amount at the issuance of the RO (“Par Amount at Issuance”)

     
 
   
•  The frequency per annum of the RO’s scheduled payment dates of interest

     
 
   
The Transaction Termination Date shall, if required by or assumed by counsel in
connection with the delivery of the applicable True Sale and Non-Consolidation
Opinion delivered in connection with an RO, be a date occurring not later than
(i) for ROs for which the expected final amortization based on pricing speed, as
determined by Counterparty (the “Expected Amortization Date”) will occur five
years or more after the Effective Date for such RO, the date on which 80% of the
number of days occurring between the Effective Date for such Transaction and the
Expected Amortization Date have elapsed, (ii) for ROs for which the Expected
Amortization Date will occur more than one but less than five years after the
Effective Date for such RO, the date occurring one year prior to the Expected
Amortization Date and (iii) for ROs for which the Expected Amortization Date
will occur one year or less from the Effective Date for

 




11




--------------------------------------------------------------------------------








 
   
such RO, the date on which 50% of the number of days occurring between the
Effective Date for such Transaction and the Expected Amortization Date have
elapsed.
Specified Haircut ROs
   
As of the Third Amendment Trade Date, the applicable Initial Haircut Percentage
for the Specified Haircut ROs shall be reduced from [*]% to [*]% (and such
change shall be evidenced in a revised Annex A).
     
 
   
“Specified Haircut ROs” means the ROs with the following CUSIPs: [*] and [*].
Condition to RO
Effectiveness
   
The Effective Date shall be subject to (A) the availability to GSI of a firm
offer from Counterparty or a third party (including any Affiliate of
Counterparty) designated by Counterparty on which GSI or its designee could
execute the purchase of a principal amount of the RO equal to the Initial
Notional Amount at the Offered Price for settlement on the Effective Date, such
Offered Price (1) not to exceed the market value of such principal amount of the
RO as determined by the Calculation Agent in a commercially reasonable manner
and (2) unless a Bid Failure Event occurs, to be greater than the applicable
Initial Haircut Percentage and (B) receipt by GSI on or prior to such Effective
Date of the Initial Payment from CIT Financial (Barbados) Srl (“CIT Barbados”)
as required to be made pursuant to a Guaranty provided by CIT Barbados (the
“Guaranty”) for application under the Transaction. If a Bid Failure Event
occurs, the Effective Date shall occur only at Counterparty’s option and the
Offered Price shall be equal to zero.

     
 
   
For the avoidance of doubt, if Counterparty elects to permit the Effective Date
of a Transaction to occur, notwithstanding the occurrence of a Bid Failure
Event, and the Offered Price is therefore zero, then immediately upon the
Effective Date, Counterparty shall at its option, after giving the applicable
notice described in this Confirmation, be entitled to either (i) effect a
Re-Striking Substitution with respect to the related RO such that (x)
Counterparty shall be entitled to receive, in accordance with and subject to the
terms of “Re-Striking” below, a Net Re-Striking Gain Amount calculated based on
the Current Price for such RO on the Effective Date and (y) CIT Barbados shall
be required to pay a Net Re-Striking Haircut Addition Amount for such RO on the
Effective Date or (ii) receive the Market Related Amount in cash from GSI with
respect to the related RO on the Effective Date under the terms of the Credit
Support Annex.
Initial Price
   
From and including the Effective Date to but excluding the first Re-Striking
Date for the relevant RO, (1) the Offered Price minus (2) the Haircut Percentage
(in each case as of the Effective Date), subject to a minimum of zero.

     
 
   
From and including any Re-Striking Date to but excluding the next Re-Striking
Date for the relevant RO, (1) the Current Price minus (2) the Haircut Percentage
(in each case as of the Re-Striking Date occurring at the beginning of such
period), subject to a minimum of zero.
Bid Failure Event
   
If, prior to the Effective Date, either GSI gives notice to Counterparty, or
Counterparty gives notice to GSI, that GSI has not identified a firm bid for the
RO at the Offered Price after the Condition to RO Effectiveness has been
satisfied (for settlement on the Effective Date), then the Effective Date shall
be the date (such date, the “Second Effective Date”) falling five business days
after the effective date of such notice. If, prior to the Second Effective Date,
either GSI gives notice to Counterparty, or Counterparty gives notice to GSI,
that GSI has not identified a firm bid for the RO at

 




--------------------------------------------------------------------------------



*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.




12




--------------------------------------------------------------------------------








 
   
the Offered Price (for settlement on the Second Effective Date), then the
Effective Date shall be the date (such date, the “Third Effective Date”) falling
five business days after the effective date of such notice. If, prior to the
Third Effective Date, either GSI gives notice to Counterparty, or Counterparty
gives notice to GSI, that GSI has not identified a firm bid for the RO at the
Offered Price (for settlement on the Third Effective Date), then a Bid Failure
Event has occurred. For the avoidance of doubt, GSI is not required to provide a
bid for the RO.
Initial Payment
   
CIT Barbados, as required pursuant to the Guaranty, will make a payment in USD
to GSI on the Effective Date for each Transaction calculated as follows:

        
 
   
Initial Notional Amount times Initial Haircut Percentage divided by FX Rate for
the relevant RO; provided, however, that if there is a Bid Failure Event, then
the Initial Payment will be zero.
Notional Amount
   
The Initial Notional Amount, as reduced by each Terminated Notional Amount and
Actual Principal Repayment from time to time.
Initial Notional Amount
   
The actual outstanding principal amount of the applicable RO as of such RO’s
Effective Date.
Net USD Notional Amount
   
On any day, the Notional Amount at the close of business (London time) on that
day multiplied by the related Initial Price divided by the related FX Rate for
that RO.
Average Notional Amount
   
With respect to any Floating Rate Period, the sum of the Net USD Notional
Amounts for each day in that period divided by the actual number of days in that
period.
Termination Date
   
The earlier of: (i) the Facility End Date, (ii) the Defaulted Termination Date,
(iii) the Transaction Termination Date or (iv) the date on which the Notional
Amount of the Transaction equals zero.
Removal Date
   
The Business Day specified by Counterparty or GSI for early termination, in
whole or in part, of a Transaction relating to an RO in accordance with a
Portfolio Adjustment or Special Reference Obligation Termination Event, or on
which the conditions giving rise to a removal, as specified under “RO
Conversion” below occur.
2. Effective Date Exchange
Counterparty Exchange
Amount
   
On the Effective Date with respect to a Transaction relating to an RO,
Counterparty shall pay to GSI an amount in the Specified Currency with respect
to such RO equal to its Initial Notional Amount multiplied by its Offered Price.
GSI Exchange Amount
   
On the Effective Date with respect to a Transaction relating to an RO, GSI shall
pay to Counterparty an amount in USD with respect to such RO equal to its
Initial Notional Amount multiplied by its Offered Price divided by its Initial
FX Rate.
3. Haircut
Haircut Percentage
   
The Haircut Percentage shall be the percentage determined in accordance with the
table below by reference to the rating of the relevant RO as of the relevant
date. For the avoidance of doubt the Haircut Percentage applicable to an RO may
change after the Effective Date if its applicable rating changes.

        

 




13




--------------------------------------------------------------------------------








 
   
Rating
       
Percentage
 
 
   
“AAA” FFELP Assets
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
“A” or better and a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
“A” or better and not a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
“BBB” but less than “A” and a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
“BBB” but less than “A” and not a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
Less than “BBB” and a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
 
   
Less than “BBB” and not a Specified Haircut RO
   
 
   
[*]% plus the Selected Percentage
   
 
       
 
   
As used above:

       
 
   
““A” or better” means that the RO is rated at least (i) A+/A by S&P and (ii)
A1/A2 by Moody’s and, (iii) if rated by Fitch, is rated at least A+/A by Fitch;

       
 
   
““BBB” but less than “A”” means that the RO (x) is not rated “A or better” and
(y) is rated at least (i) A-/ BBB+/BBB/BBB- by S&P and (ii) A3/Baa1/Baa2/Baa3 by
Moody’s and, (iii) if rated by Fitch, is rated at least A-/BBB+/BBB/BBB- by
Fitch.

       
 
   
““Less than “BBB”” means that the RO is neither ““A” or better” nor ““BBB” but
less than “A.””

       
 
   
““AAA” FFELP Assets” means that the RO is a securitization where the securitized
receivables are exclusively comprised of Guaranteed Student Loans, and (x) is
rated Aaa by Moody’s, (y) if rated by Fitch, is rated AAA by Fitch and (z)
either (I) is rated AAA by S&P or (II) if such RO has the Rule 144A ISIN of [*]
or the Regulation S ISIN of [*], is rated at least AA+ by S&P.

       
 
   
“Selected Percentage” means (x) in respect of any date prior to the seven year
anniversary of the Facility Commencement Date, zero and (y) in respect of any
date after the seven year anniversary of the Facility Commencement Date, a
figure of between 0% and 10% selected by GSI; provided, however, that (i) the
Selected Percentage may not exceed 10%, (ii) the Selected Percentage may not be
decreased from its value on any prior date and (iii) each incremental increase
in the Selected Percentage shall result in a reduction of the Facility Fee Rate
by five bps with effect from the date of such increase, with the values of the
Facility Fee corresponding to each possible value of the Selected Percentage as
set forth below.

       
 
   
Selected
Percentage
   
Facility Fee
Rate (bps)
   
Selected Percentage
   
Facility Fee
Rate (bps)
 
   
0%
   
285
   
6%
   
255
 
   
1%
   
280
   
7%
   
250
 
   
2%
   
275
   
8%
   
245
 
   
3%
   
270
   
9%
   
240
 
   
4%
   
265
   
10%
   
235
 
   
5%
   
260
   
 
   
 

 




--------------------------------------------------------------------------------



*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.




14




--------------------------------------------------------------------------------








4. Total Return Payer Payments
Total Return Coupon
Payments
   
On each Total Return Coupon Payment Date, GSI shall pay to Counterparty an
amount in the Specified Currency equal to the Actual Coupon Payment on the
related RO.
Total Return Coupon
Payment Dates
   
With respect to an RO, the date falling five Business Days following each date
on which the Holders of the RO receive an Actual Coupon Payment.

     
 
   
For the avoidance of doubt, a Total Return Coupon Payment Date may occur more or
less frequently, and may occur on the same or a different day, than the related
Floating Rate Payment Date for the same corresponding RO.
5. Floating Rate Payer Payments
Floating Rate Payments
   
On each Floating Rate Payment Date, Counterparty shall pay to GSI an amount in
USD equal to:

     
 
   
(1) The Average Notional Amount for the Floating Rate Period that corresponds to
such Floating Rate Payment Date times (2) the Floating Rate as of the Floating
Rate Reset Date corresponding to such Floating Rate Period times (3) the
Floating Rate Day Count Fraction
Floating Rate Period End
Dates
   
Each of (i) (A) with respect to the Specified Rate ROs, the monthly dates
specified in Annex A and (B) with respect to all other ROs, the quarterly dates
specified in Annex A (in each case commencing on but excluding the Effective
Date) and (ii) the Termination Date.

     
 
   
“Specified Rate ROs” means the ROs with the following CUSIPs: [*], [*] and [*].
Floating Rate Payment
Dates
   
The date falling five Business Days following each Floating Rate Period End
Date.
Floating Rate
   
USD-LIBOR-BBA (with a Designated Maturity equal to one month in the case of the
Specified Rate ROs and three months in the case of all other ROs) plus the
Floating Rate Spread. Linear Interpolation shall apply.
Floating Rate Spread
   
0 bps
Floating Rate Period
   
The period from, and including, the prior Floating Rate Period End Date or the
Effective Date, as applicable, to, but excluding, the current Floating Rate
Period End Date.
Floating Rate Day Count
Fraction
   
Actual/360
Floating Rate Reset Dates
   
The first day of each Floating Rate Period
6. Principal Payments
Floating Rate Principal
Payments
   
On each Principal Payment Date, Counterparty shall pay to GSI an amount in USD
equal to:

     
 
   
(1) the amount of the Actual Principal Repayment on the related RO times (2) the

 

*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.



15




--------------------------------------------------------------------------------








 
   
Offered Price divided by (3) FX Rate.
Amortized Net Notional
Amount
   
For any Principal Payment Date, the amount of the Actual Principal Repayment on
the related RO times the Initial Price.
First Total Return Principal
Payments
   
On each Principal Payment Date, GSI shall pay to CIT Barbados (subject to “GSI
Barbados Payment Netting” below) an amount in USD equal to (a) the Actual
Principal Repayment on the related RO times (b) the Initial Haircut Percentage
divided by (c) the FX Rate with respect to that RO.
Second Total Return
Principal Payments
   
On each Principal Payment Date, GSI shall pay to Counterparty an amount in the
Specified Currency equal to the Actual Principal Repayment on the related RO.
Principal Payment Dates
   
With respect to an RO, the date falling five Business Days following each date
on which the Holders of such RO receive an Actual Principal Repayment.
7. Termination Payments
First Total Return
Termination Payment
   
On the Termination Payment Date with respect to any Transaction, GSI shall pay
to CIT Barbados with respect to the RO related to such Transaction (subject to
“GSI Barbados Payment Netting” below) an amount in USD equal to the Terminated
Notional Amount of such RO times the Initial Haircut Percentage divided by the
FX Rate for such RO (the “Haircut Termination Amount” and the aggregate of all
such Haircut Termination Amounts on any Termination Payment Date, the “Aggregate
Haircut Termination Amount”).
Second Total Return
Termination Payment
   
On each Termination Payment Date, GSI shall pay to Counterparty an amount in the
Specified Currency equal to the Terminated Notional Amount times the Final
Price.
Floating Rate Termination
Payment
   
On each Termination Payment Date, Counterparty shall pay to GSI an amount in USD
equal to:

     
 
   
(A) the Terminated Notional Amount times the Initial Price of the related RO
divided by the FX Rate for such RO

     
 
   
plus

     
 
   
(B) the Terminated Notional Amount times the Initial Haircut Percentage of the
related RO divided by the FX Rate for such RO.

Termination Payment Date
   
Each Removal Date, Defaulted Termination Date, Transaction Termination Date or
Facility End Date, as applicable.
8. Re-Striking Payments
Trigger Threshold
   
The “Trigger Threshold” shall be met on any date on which the absolute value of
the MTM is in excess of 3% of the Aggregate Notional Amount, where:

     
 
   
“MTM” shall equal the aggregate sum of the Market Related Amount for each RO in
the Portfolio.
Re-Striking Date
   
Each of (i) ten (10) Business Days following the date upon which a Trigger
Threshold is met, or (ii) the Effective Date of any Re-Striking Substitution.

 




16




--------------------------------------------------------------------------------








Re-Striking
   
On giving not less than three Business Days notice, prior to the Re-Striking
Date, in writing to Counterparty, GSI may, with effect as of any Re-Striking
Date, elect to re-strike the Initial Price of one or more ROs in the Portfolio
as determined by GSI such that, after giving effect to such adjustment on the
Re-Striking Date, the MTM would be equal to zero (a “Re-Striking”). A
Re-Striking shall also occur on the Effective Date of any Re-Striking
Substitution designated by Counterparty pursuant to “Portfolio Adjustment
Notice” above. If GSI so elects or if Counterparty makes a Re-Striking
Substitution:

     
 
   
(i) a Removal Date shall be deemed to occur on the Re-Striking Date, with
respect to the Notional Amount of each RO for which a Re-Striking occurs and the
parties shall make the payments required hereunder in connection with a Removal
Date, provided that for the purposes of determining the amount of such payments,
the Final Price of each RO for which a Re-Striking occurs shall be deemed to be
the Current Price as of the Re-Striking Date;

     
 
   
(ii) a new Effective Date shall be deemed to occur on the Re-Striking Date with
respect to the Notional Amount of each RO for which a Re-Striking occurs and the
parties shall make the payments required hereunder in connection with an
Effective Date;

     
 
   
(iii) the Initial Price of each RO for which a Re-Striking occurs shall, with
effect from the Re-Striking Date, be reset to (1) Current Price minus (2)
Haircut Percentage (in each case as of the Re-Striking Date);

     
 
   
(iv) the Offered Price of each RO for which a Re-Striking occurs shall, with
effect from the Re-Striking Date, be reset to the Current Price as of the
Re-Striking Date;

     
 
   
(v) the Initial FX Rate of each RO for which a Re-Striking occurs shall, with
effect from the Re-Striking Date, be reset to be equal to the Current FX Rate as
determined two Business Days prior to the Re-Striking Date; and

     
 
   
(vi) the Initial Haircut Percentage of each RO for which a Re-Striking occurs
shall be reset to the Haircut Percentage on the Re-Striking Date.
 
   
For the avoidance of doubt, on any Re-Striking Date, by operation of (and
without duplication of) the Initial Payment, the Effective Date Exchange
provision of Paragraph 2 and the Termination Payment provision of Paragraph 7,
and with respect to each RO for which a Re-Striking Date occurs on such date:

     
 
   
(1) GSI shall pay to CIT Barbados an amount in USD equal to the Notional Amount
times the Initial Haircut Percentage for the relevant RO before the Re-Striking
Date for the relevant RO divided by the Initial FX Rate for the relevant RO
(each as determined before such Re-Striking).

     
 
   
(2) CIT Barbados shall pay to GSI an amount in USD equal to the Notional Amount
times Initial Haircut Percentage divided by the Initial FX Rate (each as
determined pursuant to such Re-Striking).

     
 
   
(3) Counterparty shall pay to GSI an amount in the Specified Currency equal to
the Notional Amount times the Current Price for the relevant RO (each as
determined pursuant to such Re-Striking).

     
 
   
(4) GSI shall pay to Counterparty an amount in USD equal to the Notional Amount
times the Current Price for the relevant RO divided by the Initial FX Rate for
the relevant RO (each as determined pursuant to such Re-Striking).

 




17




--------------------------------------------------------------------------------








 
   
(5) GSI shall pay to Counterparty an amount in the Specified Currency equal to
the Notional Amount times the Current Price of the relevant RO as of such
Re-Striking Date.

     
 
   
(6) Counterparty shall pay to GSI an amount in USD equal to the Notional Amount
times (the Initial Price for the relevant RO plus the Initial Haircut Percentage
for the relevant RO) divided by the Initial FX Rate for the relevant RO (each as
determined before such Re-Striking).

     
 
   
Items (1) and (2) shall be netted with respect to all ROs for which a
Re-Striking Date is occurring on such date and (i) if a net amount is payable by
CIT Barbados to GSI on such Re-Striking Date (a “Net Re-Striking Haircut
Addition Amount”), CIT Barbados shall pay such Net Re-Striking Haircut Addition
Amount to GSI on such Re-Striking Date and (ii) if a net amount is payable by
GSI to CIT Barbados on such Re-Striking Date (a “Net Re-Striking Haircut Return
Amount”), then GSI shall pay such Net Re-Striking Haircut Return Amount to CIT
Barbados (subject to “GSI Barbados Payment Netting” below) on such Re-Striking
Date.

     
 
   
Items (3), (4), (5) and (6) shall be netted with respect to all ROs for which a
Re-Striking Date is occurring on such date and (i) if a net amount is payable by
Counterparty to GSI on such Re-Striking Date (a “Net Re-Striking Loss Amount”),
Counterparty shall pay such Net Re-Striking Loss Amount to GSI on such
Re-Striking Date and (ii) if a net amount is payable by GSI to Counterparty (a
“Net Re-Striking Gain Amount”), then GSI shall pay such Net Re-Striking Gain
Amount to Counterparty on such Re-Striking Date.
9. Credit Event Termination
Credit Event
   
Failure to Pay; provided “Failure to Pay” shall mean:

     
 
   
after the expiration of any applicable grace period (however defined under the
terms of the RO), the occurrence of a non-payment of a payment of interest
Scheduled to be Due or principal due on the RO on any date, in accordance with
the terms of such RO at the time of such failure. The occurrence of a Failure to
Pay shall be determined without regard to the effect of any provisions of the RO
that permit or provide for the limitation of payments of principal or interest
in accordance with the terms of the RO pursuant to an available funds cap or
otherwise, that provide for the capitalization, payment-in-kind or deferral of
interest on the RO, or that provide for the extinguishing or reduction of such
payments of principal or interest without a corresponding payment to Holders of
the RO.

     
 
   
Bankruptcy (as defined in the Credit Definitions) of the Reference Entity or any
Insurer and/or credit support provider. For the avoidance of doubt a “credit
support provider” for the foregoing purpose is an entity, if any, indicated as
such in Annex A under the heading “guarantor or credit support provider” and
does not refer to CIT Group Inc. (“CIT Group”) or CIT Barbados as “Credit
Support Providers” for purposes of the Master Agreement.

     
 
   
“Scheduled to be Due” means in the case of an interest payment that such
interest payment would accrue during the related calculation period for the RO
using the Reference Obligation Coupon identified in Annex A on the outstanding
principal balance of the RO for such calculation period, assuming for this
purpose that sufficient funds are available therefor in accordance with the
terms of the RO.

 




18




--------------------------------------------------------------------------------








Credit Event Notice
Requirement
   
Notice of a Credit Event from GSI to Counterparty shall be in the form of an
irrevocable notice in writing of the occurrence of a Credit Event. The notice
shall:

     
 
   
(i) identify the Credit Event in question and shall contain a description in
reasonable detail of the facts relevant to the determination that a Credit Event
has occurred, and

     
 
   
(ii) be accompanied with Publicly Available Information (as defined in Sections
3.5(a) and (c) of the Credit Definitions and for such purposes the Specified
Number of Public Sources shall be one and the RO is the Obligation).

     
 
   
A Credit Event Notice shall be subject to the requirements regarding notices set
forth in Section 1.10 of the Credit Definitions (except that the giving of
notice by telephone shall not be permitted) which, together with the
requirements set out above, shall be used to determine whether a Credit Event
Notice is “effective.”

     
 
   
For the avoidance of doubt, the provisions of Section 3.3 of the Credit
Definitions providing that a Credit Event need not be continuing on the date of
a Credit Event Notice, and all other provisions of Section 3.3 of the Credit
Definitions not expressly amended hereby, shall apply to this Credit Event
Notice Requirement.
Trustee/Servicer Report
   
Periodic statements or reports regarding the RO provided to the Holders of the
RO by the trustee, servicer, sub-servicer, master servicer, fiscal agent, paying
agent or other similar entity responsible for calculating payment amounts or
providing reports pursuant to the underlying instruments of the RO.
Defaulted Termination Date
   
10 Business Days after the Credit Event Notification Date.
Defaulted Termination
Event
   
Upon GSI notifying Counterparty of a Credit Event in accordance with Credit
Event Notice Requirement (the effective date of such notice being the “Credit
Event Notification Date”), the Transaction will terminate in whole on the
Defaulted Termination Date.
10. Breakage Payments
LIBOR Breakage Payment
Date:
   
The occurrence of a (i) Removal Date, (ii) Principal Payment Date, (iii)
Defaulted Termination Date; or (iv) a Re-Striking Date, unless any such date
occurs on either (a) a Floating Rate Period End Date or (b) the Facility End
Date.
LIBOR Breakage Payment:
   
In the event, and only in the event, that a LIBOR Breakage Payment Date occurs,
Counterparty shall pay to GSI on such LIBOR Breakage Payment Date an amount
equal to the LIBOR Breakage Payment Amount (if positive) for such LIBOR Breakage
Payment Date or GSI shall pay to Counterparty an amount equal to the absolute
value of the LIBOR Breakage Payment Amount (if negative) for such LIBOR Breakage
Payment Date.
LIBOR Breakage Payment
Amount:
   
With respect to each LIBOR Breakage Payment Date, an amount calculated by the
Calculation Agent according to the following formula (the “LIBOR Breakage
Payment Amount”):

     
 
   
With respect to a Principal Payment Date:

     
 
   
(L1 – L2) x (D/360) x Amortized Net Notional Amount/FX Rate

     
 
   
With respect to a Removal Date or Defaulted Termination Date:

 




19




--------------------------------------------------------------------------------








 
   
(L1 – L2) x (D/360) x Terminated Notional Amount x Initial Price/FX Rate

With respect to a Re-Striking Date and any Net Re-Striking Loss Amount:

     
 
   
(L1 – L2) x (D/360) x Net Re-Striking Loss Amount

     
 
   
Where: —

     
 
   
“L1” equals the current Floating Rate (excluding the Floating Rate Spread) for
the period ending on the next succeeding Floating Rate Period End Date as set on
the immediately previous Floating Rate Reset Date.

     
 
   
“L2” equals USD-LIBOR-BBA minus 0.15%, with a Designated Maturity equal to “D”
(as defined below) with the Floating Rate Reset Date being the current LIBOR
Breakage Payment Date; provided, however, that if such Designated Maturity shall
be one week or less, one-week USD-LIBOR-BBA shall be used. If such Designated
Maturity is longer than one week and there is no USD-LIBOR-BBA published with
such a Designated Maturity, Linear Interpolation of the next shorter and next
longer published Designated Maturities of USD-LIBOR-BBA shall be used.

     
 
   
“D” equals the actual number of days remaining in the Calculation Period from,
and including, the current LIBOR Breakage Payment Date to, but excluding, the
next Floating Rate Period End Date.
11. Definitions
Actual Coupon Payments
   
All payments, including, without limitation, interest and fees, if any, paid by
or on behalf of the Reference Entity in respect of an outstanding principal
balance of the applicable RO equal to the Notional Amount to a Holder (other
than Final Price proceeds or Actual Principal Repayments).
Actual Principal
Repayments
   
In respect of any Principal Payment Date, all payments on such date in respect
of the reimbursement of principal allocable to an outstanding principal amount
of the RO equal to the Notional Amount (as in effect immediately prior to such
Actual Principal Repayment) including, if applicable to such date, principal
payments on the maturity date and makewhole or premium payments, if any, paid by
or on behalf of the Reference Entity to a Holder. In no event shall a First
Total Return Termination Payment, Second Total Return Termination Payment or a
Floating Rate Termination Payment be payable by either party in connection with
an Actual Principal Repayment.
Final Price
   
(1) With respect to a Termination Payment Date other than where Bid
Disqualification Condition item (iii) below would apply, the price (expressed as
a percentage) determined three Business Days prior to the scheduled Termination
Payment Date (the “Counterparty Bidding Date”) on the basis of the firm bids,
including accrued interest, (each a “Firm Bid”) for a principal amount of the RO
equal to the Terminated Notional Amount, for settlement on the scheduled
Termination Payment Date, obtained by the Calculation Agent on such Counterparty
Bidding Date from Counterparty or Counterparty’s designee, where (i) the
Calculation Agent will give Counterparty notice of the Counterparty Bidding Date
(unless the Termination Payment Date arises from a Removal Date notified by
Counterparty or a Credit Event Notification Date) of its intention to obtain
Firm Bids pursuant to this provision and the applicable deadline time for
submission of a bid and (ii) Counterparty may, but shall not be obligated to,
provide a Firm Bid or procure a Firm Bid from a third party (including an
Affiliate of Counterparty) designated by Counterparty; provided, however, that
(A) if no Firm Bid is obtained for any portion of the entire Terminated Notional
Amount of the RO by the deadline time on the Counterparty Bidding Date, then the
Termination Payment Date

 




20




--------------------------------------------------------------------------------








 
   
shall be postponed to the Business Day following the originally scheduled
Termination Payment Date and (B) if the party providing the Firm Bid on the
Counterparty Bidding Date fails to perform its obligation to make payment for
the Terminated Notional Amount based on such Firm Bid on the scheduled
Termination Payment Date, the Termination Payment Date shall be postponed to the
fourth Business Day following the originally scheduled Termination Payment Date.

     
 
   
(2) With respect to a Termination Payment Date where (x) Bid Disqualification
Condition item (iii) below would apply or (y) the proviso in sub-clause (1)(A)
above applies or (z) the proviso in sub-clause (1)(B) above applies, the price
(expressed as a percentage) determined three Business Days prior to the
scheduled Termination Payment Date (in the case of sub-clause (x)) or the
postponed Termination Payment Date (in the case of sub-clause (y) or (z)), as
applicable (the “Alternative Bidding Date”) on the basis of the highest of the
Firm Bids for a principal amount of the RO equal to the Terminated Notional
Amount, for settlement on the Termination Payment Date or the postponed
Termination Payment Date (as the case may be), obtained by the Calculation Agent
on such Alternative Bidding Date, where (i) the Calculation Agent shall attempt
to obtain a Firm Bid for the Terminated Notional Amount of the RO from one or
more Independent Dealers, (ii) except in the case of an Alternative Bidding Date
occurring due to the failure of the party providing the Firm Bid on the
Counterparty Bidding Date to perform its obligation to make payment for the
Terminated Notional Amount as described in sub-clause (1)(B) above (aa) the
Calculation Agent will give Counterparty notice of its intention to obtain Firm
Bids pursuant to this provision and the applicable deadline time for submission
of bids and (bb) Counterparty may, but shall not be obligated to, provide a Firm
Bid or procure a Firm Bid from a third party (including an Affiliate of
Counterparty) designated by Counterparty and (iii) if no Firm Bid is obtained
for any portion of the entire Terminated Notional Amount of the RO by the
deadline time on the Alternative Bidding Date, then the Final Price for such
portion shall be deemed to be zero percent.

     
 
   
Notwithstanding the foregoing, the Calculation Agent shall be entitled to
disregard as invalid any Firm Bid submitted by any third party (including an
Affiliate of Counterparty) if, in the Calculation Agent’s commercially
reasonable judgment,

     
 
   
(i)   either (x) such third party is ineligible to accept assignment or transfer
of the relevant RO or portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for the
RO, as reasonably determined by the Calculation Agent, or (y) such third party
would not, through the exercise of its commercially reasonable efforts, be able
to obtain any consent required under any agreement or instrument governing or
otherwise relating to the RO to the assignment or transfer of the RO or portion
thereof, as applicable, to it;

     
 
   
(ii)  such Firm Bid is not bona fide, including, without limitation, due to (x)
the insolvency of the bidder or (y) the inability, failure or refusal of the
bidder to settle the purchase of the RO or portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally; or

     
 
   
(iii) in connection with any Firm Bid procured by Counterparty on any
Counterparty Originated Asset (as defined above), Counterparty is in breach of
the Indemnity Letter provided in connection with the addition of such RO or any
other Potential Event of Default or Event of Default has occurred and is
continuing in relation to Counterparty.

     
 
   
(each of item (i), (ii) or (iii) above, a “Bid Disqualification Condition”).

 




21




--------------------------------------------------------------------------------








Holder
   
A hypothetical holder of a nominal amount of the RO equal to the Notional
Amount.
Terminated Notional
Amount
   
In respect of each Termination Payment Date (i) in the case of a Termination
Payment Date arising other than from a Removal Date, the current Notional Amount
in full and (ii) in the case of a Termination Payment Date arising from a
Removal Date, the portion of the Notional Amount designated for removal by
Counterparty in connection with such Removal Date.
Transaction Termination
Date
   
As specified in Annex A.
12. Other Terms
Collateral
   
Credit Support Annex; provided that, the component of a party’s Exposure
attributable to the Facility and each Transaction hereunder will be the Facility
Exposure as determined below.

     
 
   
“Market Related Amount” means, for any RO, [(Initial Price divided by FX Rate)
minus ([Current Price minus Haircut Percentage] divided by Current FX Rate)]
times Notional Amount plus Accrued Floating Amount.

     
 
   
“Accrued Floating Amount” means the Floating Rate Payment accrued from (and
including) the previous Floating Rate Period End Date to (but excluding) the
date of calculation.

     
 
   
“Facility Exposure” means, as of any date of determination:

     
 
   
(a) the sum of the Market Related Amounts calculated for each RO included in the
Portfolio as of such date of determination plus

     
 
   
(b) (i) 75% times (ii) the Present Value Facility Fee as of such date of
determination plus

     
 
   
(c) the greater of (x) zero and (y) (A) 25.5% times the Present Value Facility
Fee as of such date of determination minus (B) the aggregate of the RO Haircut
Amounts as of such date of determination for each RO included in the Portfolio
as of such date.

     
 
   
“RO Haircut Amount” means for each RO and on any date of determination, the
product of (A) the Notional Amount of such RO times (B) the Haircut Percentage
for such RO divided by (C) the Current FX Rate for such RO.

     
 
   
“Current Price” means the bid side market value of the RO (expressed as
percentage of principal balance) as determined by the Calculation Agent in its
sole and absolute discretion. The parties are entitled to assume that there has
been no change in the Current Price, and rely on the preceding notification,
until such time as a new Current Price is notified to the parties by the
Calculation Agent.

     
 
   
If the Facility Exposure is a positive number, then such amount shall be deemed
to be a positive Settlement Amount for the purposes of determining GSI’s
Exposure in respect of the Transactions and a negative Settlement Amount for the
purposes of determining Counterparty’s Exposure in respect of the Transactions.

     
 
   
If the Facility Exposure is a negative number, then the absolute value of such
amount shall be deemed to be a negative Settlement Amount for purposes of
determining GSI’s

 




22




--------------------------------------------------------------------------------








 
   
Exposure in respect of the Transactions and positive Settlement Amount for the
purposes of determining Counterparty’s Exposure in respect of the Transactions;
provided, however, that in the event that the Facility Exposure is a negative
amount the absolute value of which exceeds the Available Maximum Aggregate
Notional Amount, then the foregoing provisions of this paragraph shall not apply
and the Available Maximum Aggregate Notional Amount shall be deemed to be a
negative Settlement Amount for purposes of determining GSI’s Exposure in respect
of all of the ROs in the Portfolio and positive Settlement Amount for the
purposes of determining Counterparty’s Exposure in respect of all of the ROs in
the Portfolio.

     
 
   
“Available Maximum Aggregate Notional Amount” means, on any date, the greater of
(i) zero and (ii) the Maximum Aggregate Notional Amount minus the Aggregate
Notional Amount, with such amount being zero in the event that the amounts in
clauses (i) and (ii) are equal.

     
 
   
Notwithstanding the provisions of the Credit Support Annex, on any date on which
the aggregate of the RO Haircut Amounts does not exceed the Minimum Transfer
Amount applicable to Delivery Amounts by Counterparty under the Credit Support
Annex, the Minimum Transfer Amount applicable to Delivery Amounts by
Counterparty shall be zero.

     
 
   
In the event that GSI receives written notice from Counterparty that
Counterparty, acting in a commercially reasonable manner, disputes the Current
Price as determined above (a “Dispute Notice”), (i) the Current Price on the
relevant date shall be the Current Price determined by the Calculation Agent;
and (ii) Counterparty shall be entitled to obtain an Independent Price on the
Business Day following the date on which Counterparty satisfies its obligation
to Transfer Eligible Credit Support pursuant to Paragraph 3(a) of the Credit
Support Annex.

     
 
   
If Counterparty obtains an Independent Price on the Business Day following the
date on which it satisfies its obligation pursuant to Paragraph 3(a) of the
Credit Support Annex, the Current Price on such Business Day shall be the
Independent Price so obtained, provided, however, that if GSI reasonably
believes, acting in good faith and in a commercially reasonable manner, that
such Independent Price does not reflect the market value of the RO, GSI shall
notify Counterparty and (i) the Current Price on the relevant date shall be the
Current Price determined by the Calculation Agent; and (ii) Counterparty shall
on the next Business Day obtain a firm bid for the Notional Amount from at least
one Independent Dealer (an “Independent Bid”) and the Current Price on such
Business Day shall be such Independent Bid (subject to any Bid Disqualification
Condition).

     
 
   
If Counterparty does not obtain an Independent Price on the next Business Day
following a Dispute Notice, or does not obtain an Independent Bid after
receiving notice from GSI that it does not believe that such Independent Price
reflects the market value of the RO, the Current Price on such Business Day
shall be the market bid price of the RO as determined by the Calculation Agent
as of the date of such calculation.
Independent Price
   
The Independent Price shall be on any date of determination the average of the
market bid prices, including accrued interest, relating to a principal amount of
the RO equal to the Notional Amount provided by at least two Independent Dealers
nominated by Counterparty; provided that if at least two bids are not available,
then only one bid may be used, and if no bids are available, then the Current
Price on such Business Day shall be the market bid price of the RO as determined
by Calculation Agent as of the date of such calculation.

     
 
   
“Independent Dealers” means Bank of America Merrill Lynch, The Bank of New York

 




23




--------------------------------------------------------------------------------








 
   
Mellon, Barclays Capital, BNP Paribas, Citigroup, Credit Suisse, Deutsche Bank,
JPMorgan, Morgan Stanley, Royal Bank of Scotland, UBS AG, Wells Fargo, the lead
arrangers or underwriters in respect of the RO, any Affiliate or successor of
any of the foregoing and any other unaffiliated third party designated by
Counterparty and agreed to by GSI.
Payments on Early
Termination
   
Notwithstanding anything to the contrary in the Master Agreement, upon the
occurrence of an Early Termination Date in respect of any Transaction hereunder,
then the Loss of each of the parties in respect of such Transaction shall be
determined for such Transaction as equal to the Market Related Amount in
relation thereto; where if the Market Related Amount is a negative number, then
the absolute value of such amount shall be deemed to be a positive Loss of
Counterparty and a negative Loss of GSI in respect of the relevant Transaction
and if the Market Related Amount is a positive number, then such amount shall be
deemed to be a negative Loss of Counterparty and a positive Loss of GSI in
respect of the relevant Transaction; provided, however, that for purposes of
determination of Loss (i) the reference in the definition of Market Related
Amount to “Current Price” shall be deemed to be a reference to “Final Price,”
(ii) the second Business Day following the Early Termination Date shall be
treated as the Termination Payment Date solely for purposes of the definition of
“Final Price” and (iii) for the avoidance of doubt, the provisions set forth
under “Collateral” (other than the definitions of Market Related Amount and
Accrued Floating Amount) shall not apply.

     
 
   
In addition to the payments set out above,

     
 
   
(A) GSI shall pay to CIT Barbados an amount in USD equal to the Haircut
Termination Amount with respect to any terminated Transaction calculated as
though the Early Termination Date were the Transaction Termination Date for for
such Transaction, provided that, unless either GSI or CIT Barbados makes a
different election pursuant to the Netting Agreement of even date herewith among
GSI, Counterparty, each of GSI’s and Counterparty’s Credit Support Providers and
certain other parties thereto, any Aggregate Haircut Termination Amount
otherwise payable to Counterparty on the Early Termination Date shall be subject
to reduction and setoff for any amounts due and unpaid by Counterparty hereunder
or by CIT Netherlands under the CIT Netherlands Facility (whether in respect of
an Early Termination Date thereunder (and as defined therein) or otherwise), and
any amounts so reduced or setoff shall be applied first to all payment
obligations of Counterparty hereunder other than any obligation to pay the
Unpaid Fee Notional Amount; second, to the extent such is payable by
Counterparty, to such obligation of Counterparty to pay the Unpaid Fee Notional
Amount; third to all payment obligations of CIT Netherlands under the CIT
Netherlands Facility other than any obligation to pay the Unpaid Fee Notional
Amount thereunder (and as defined therein); and fourth to the extent such is
payable by CIT Netherlands, thereafter to such obligation of CIT Netherlands to
pay the Unpaid Fee Notional Amount under (and as defined in) the CIT Netherlands
Facility; and

     
 
   
(B) so long as GSI is not the Defaulting Party or the sole Affected Party, upon
the occurrence of an Early Termination Date in respect of all Transactions
hereunder, an amount equal to the Unpaid Fee Notional Amount as of such Early
Termination Date shall be deemed to be an additional positive Loss of GSI
payable to GSI on such Early Termination Date. The parties agree that the Unpaid
Fee Notional Amount represents a reasonable pre-estimate of GSI’s loss resulting
from the occurrence of an Early Termination Date under the Facility and not a
penalty.

     
 
   
“Accrued Facility Fee” shall mean, as of any date of determination, any accrued
but unpaid Facility Fee as at that date.

 




24




--------------------------------------------------------------------------------








 
   
“Unpaid Fee Notional Amount” means in relation to any Early Termination Date the
aggregate of (i) the Accrued Facility Fee, and (ii) the Present Value Facility
Fee as of such Early Termination Date.

     
 
   
“Present Value Facility Fee” shall mean, as of any date of determination, the
present value (as determined by the Calculation Agent) of the Facility Fee which
would accrue from (and including) that date to (and including) the date falling
20 years after the Facility Commencement Date, assuming no Optional Termination
Date were to occur and discounting each scheduled Facility Fee amount from the
relevant scheduled Facility Fee Payment Date based on the value of
“USD-ISDA-Swap Rate” for a maturity equal to the period of time from the date of
determination to such scheduled Facility Fee Payment Date, as determined by the
Calculation Agent.
RO Conversion
   
If the RO or any portion thereof is irreversibly converted or exchanged into or
for any securities, obligations or other assets or property that is not cash
(“Exchange Consideration”), or any payment on the RO is paid in the form of any
Exchange Consideration, thereafter such Exchange Consideration will constitute
the RO or portion thereof and the Calculation Agent shall in good faith adjust
the terms of the related Transaction as the Calculation Agent determines
appropriate to preserve the theoretical value of such Transaction to the parties
immediately prior to such exchange or, if such exchange results in a change in
value, the proportionate post-exchange value, and determine the effective date
of such adjustments; provided, however, that if the Calculation Agent shall
determine in good faith that it is not possible to make such revisions, a
Removal Date shall be deemed to occur in relation to such RO and the Transaction
related to such RO shall be terminated.
Indemnity Letter Cross
Default
   
For the avoidance of doubt, any failure of Counterparty or any other party
having obligations under an Indemnity Letter (other than GSI) to comply with its
obligations thereunder shall constitute a Potential Event of Default and, if not
cured within the time period specified in Section 5(a)(ii) of the Master
Agreement, shall constitute an Event of Default under such Section of the Master
Agreement, with Counterparty as the Defaulting Party.
TRS Conflicting
Indebtedness
   
It shall constitute an Event of Default under Section 5(a)(ii) of the Master
Agreement, with Counterparty as the Defaulting Party, and without provision for
cure, if the documentation in relation to the Series A Notes contemplated by the
Exchange Offer and Plan of Reorganization or any other secured indebtedness of
Counterparty or any Credit Support Provider of Counterparty from time to time
contains any representation, warranty, affirmative or negative covenant,
obligation or event of default (in each case including, without limitation,
relating to restrictions on liens or indebtedness) applicable to Counterparty or
any Credit Support Provider of Counterparty that both (i) would be violated or
breached by the incurrence of or performance by Counterparty or any Credit
Support Provider of Counterparty of its obligations under the Master Agreement
or the Facility or would conflict with the liens granted to GSI hereunder but
for a TRS Lien Exception and (ii) fails to provide for a TRS Lien Exception.

     
 
   
“TRS Lien Exception” means, with respect to any secured indebtedness of
Counterparty or any Credit Support Provider of Counterparty, that such secured
indebtedness permits, as an exception to any representation, warranty,
affirmative or negative covenant obligation or event of default (in each case
including, without limitation, relating to restrictions on liens or
indebtedness) of Counterparty or any Credit Support Provider of Counterparty
thereunder all payments or Transfers of Posted Credit Support received by GSI
pursuant to the terms of the Master Agreement, the Facility or any Credit
Support Document, and the performance or incurrence of all obligations of
Counterparty and each Credit Support Provider of Counterparty hereunder and
thereunder (including without limitation with respect to the Present Value
Facility Fee) including any liens, security interests or rights of setoff in
favor of GSI contemplated by the terms of the Master Agreement, the Facility or
any Credit Support Document.

 




25




--------------------------------------------------------------------------------








Amended and Restated
Guaranty Provisions
   
On or after the Facility Amendment Date, any references in the Master Agreement
or herein to the Credit Support Document provided by CIT Group Inc. shall refer
to the Amended and Restated Guaranty dated as of the Facility Amendment Date
(the “Amended CIT Group Guaranty”).

     
 
   
Any failure by CIT Group Inc. to comply with the provisions of the second
subparagraph of Paragraph 10 of the Amended CIT Group Guaranty shall be deemed
to constitute an Event of Default under Section 5(a)(viii) (Merger Without
Assumption) of the Master Agreement.
Rating Agency Reports
   
With respect to each Counterparty Originated Asset, the servicer that is a party
to the Indemnity Letter has agreed under the Indemnity Letter (and with respect
to each other RO, Counterparty agrees) (a) to be responsible for and shall pay
or arrange for payment of the annual fees of Moody’s and S&P and other costs of
maintaining the rating of each RO as a monitored rating during the term of the
Facility and (b) to deliver to GSI promptly from time to time any S&P, Moody’s
and Fitch reports regarding any ROs that are available to holders of the RO or
to Counterparty or its Affiliates in any capacity as originator, servicer,
administrator, manager or otherwise in connection with any Reference Entity or
RO (“Rating Agency Reports”).

 




26




--------------------------------------------------------------------------------








Special Reference
   
In the event that

Obligation Termination
   
Events
   
(i) the Reference Entity or any of its Affiliates or, in the case of a
Counterparty Originated Asset, any of the Reference Entity, Counterparty or
either of their Affiliates fails to comply with any of the covenants or
operating procedures assumed or specified to be performed by such parties in the
applicable True Sale and Nonconsolidation Opinion as a premise for such opinion,
and such failure is not cured within the cure period applicable to a Potential
Event of Default under Section 5(a)(ii) of the Master Agreement;

     
 
   
(ii) a change in law (including application or interpretation of existing law)
results in the applicable True Sale and Nonconsolidation Opinion becoming
invalid under current law as reasonably demonstrated by GSI, and an updated True
Sale and Nonconsolidation Opinion taking account of such change in law and
otherwise satisfactory to GSI is not delivered to GSI within 30 days of GSI’s
request therefor;

     
 
   
(iii) a change in law (including application or interpretation of existing law)
would render a Transaction under the Facility no longer to be subject to
termination, netting and closeout without restriction from any automatic stay or
similar restriction in an insolvency proceeding under Canadian or U.S. law, as
reasonably demonstrated by GSI;

     
 
   
(iv) the rating of the RO ceases to be a monitored rating subject to periodic
update by the relevant agency;

     
 
   
(v) payments of interest in relation to the RO become subject to withholding tax
under applicable law (unless fully compensated under a customary gross-up
provision); or

     
 
   
(vi) a Qualifying [*]-Rated RO ceases to satisfy clause (ii) of the definition
thereof, unless such RO would be eligible to be included in one of the
categories identified in clause (xv) a., b. or d. of the definition of Eligible
RO and adding such RO to such category would not cause the Portfolio to violate
any of the limits set forth in such clause (xv) a., b. or d.;

     
 
   
then GSI may designate a Removal Date in respect of the relevant RO or
Transaction.
GSI Barbados Payment
Netting
   
Notwithstanding anything to the contrary herein, on any date elected at the sole
discretion of GSI on which a net payment (a “GSI Net Barbados Payment”) is due
from GSI to CIT Barbados (a “GSI Net Barbados Payment Election Date”):

     
 
   
(i) if the calculation of Facility Exposure by the Calculation Agent would,
after taking into account all relevant Adjustment Considerations (if any),
result in a Delivery Amount or Return Amount becoming due to GSI by Counterparty
under the Credit Support Annex, then GSI shall treat Counterparty as having
Transferred to GSI on such date Eligible Credit Support or Posted Credit Support
in the form of Cash with a Value equal to the lesser of (I) such GSI Net
Barbados Payment and (II) such Delivery Amount or Return Amount;

     
 
   
(ii) if a Delivery Amount or a Return Amount is due to GSI by CIT

 




--------------------------------------------------------------------------------



*
  Confidential treatment has been requested and the redacted material has been
filed separately with the Securities and Exchange Commission.




27




--------------------------------------------------------------------------------








 
   
Netherlands under the CIT Netherlands Facility, then GSI shall treat CIT
Barbados as having Transferred to GSI on behalf of CIT Netherlands under the CIT
Netherlands Facility on such date Eligible Credit Support or Posted Credit
Support in the form of Cash with a Value equal to the lesser of (I) such GSI Net
Barbados Payment minus any amount deemed Transferred to GSI by CIT Barbados
under paragraph (i) above and (II) such Delivery Amount or Return Amount under
the CIT Netherlands Facility;

     
 
   
(iii) if a payment is due to GSI by CIT Netherlands under the CIT Netherlands
Facility, then GSI shall treat CIT Barbados as having paid to GSI on behalf of
CIT Netherlands on such date an amount equal to the lesser of (I) such GSI Net
Barbados Payment minus the sum of any amounts deemed Transferred to GSI by CIT
Barbados on behalf of CIT Netherlands under paragraph (i) or (ii) above and (II)
such payment; and

     
 
   
(iv) GSI shall pay to CIT Barbados, in lieu and in complete satisfaction of such
GSI Net Barbados Payment (but subject and without prejudice to any obligation
GSI may have to return to Counterparty or CIT Netherlands any Eligible Credit
Support or Posted Credit Support deemed transferred to GSI under paragraph (i)
or (ii) above), a payment in an amount equal to the excess of (I) such GSI Net
Barbados Payment over (II) the sum of any amounts (x) deemed Transferred by CIT
Barbados on behalf of CIT Netherlands under paragraph (i) or (ii) above or (y)
deemed paid to GSI on behalf of CIT Netherlands under paragraph (iii) above.

     
 
   
On each GSI Net Barbados Payment Election Date, GSI shall provide notice (I) to
CIT Barbados of the adjustment made to the relevant GSI Net Barbados Payment
pursuant to paragraphs (i), (ii) and (iii) above and (II) if such adjustment has
been made pursuant to paragraph (ii) or (iii) above, to CIT Netherlands of the
amount deemed Transferred or paid to GSI pursuant thereto.

     
 
   
For the purposes hereof, if GSI owes any amount in a Specified Currency, such
amount shall be converted into USD by GSI in a commercially reasonable manner at
the spot rate of exchange between such Specified Currency and USD as of the date
of such conversion.

     
 
   
“Adjustment Considerations” means, with respect to any date, (i) the RO Haircut
Amount(s) after giving effect to the relevant Actual Principal Repayment for
each RO for which a Principal Payment Date is occurring on such date, (ii) the
RO Haircut Amount(s) after giving effect to the relevant Terminated Notional
Amount for each RO for which a Termination Payment Date is occurring on such
date and (iii) the RO Haircut Amount and Market Related Amount for each RO for
which a Re-Striking is occurring on such date (if any).
Governing Law
   
This Confirmation and each Transaction documented hereby will be governed by,
and construed and enforced in accordance with, the law of the State of New York
(without reference to its choice of law doctrine).
13. Payment Details
Payments to GSI
   
In accordance with GSI’s written instructions as set forth below or as otherwise
delivered to Counterparty.
GSI Payment Details
   
Name of Bank: Citibank, N.A. New York
Account No.: 4061 6408
Fed. ABA No.: 021000089

 




28




--------------------------------------------------------------------------------








GSI Inquiries and Notices
   
Goldman Sachs International
Attention: Credit Derivatives Middle Office
Tel: 1 212 357 0167
Fax: 1 212 428 9189

     
 
   
With a copy to:

     
 
   
Email: gs-sctabs-reporting@ny.email.gs.com
Fax: +1 212 428 3697

     
 
   
All correspondence shall include the GS Reference Number: SDB925241547Y.
Payments to Counterparty
   
In accordance with Counterparty’s written instructions as set forth below or as
otherwise delivered to GSI. GSI shall make no payments without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof.
Counterparty Payment Details
   
In accordance with Counterparty’s written instructions as delivered to GSI.
Payments to CIT Barbados
   
In accordance with CIT Barbados’ written instructions as set forth below or
otherwise delivered to GSI. GSI shall make no payments without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof.
CIT Barbados Payment Details
   
In accordance with CIT Barbados’ written instructions as delivered to GSI.

 





14.  Additional Acknowledgement and Agreements:




(a)

Counterparty hereby represents to and acknowledges and agrees with GSI that:

(i)

(w) without limitation of Section 9.1 of the Credit Derivatives Definitions,
neither GSI nor any of its Affiliates shall be under any obligation to hedge any
Transaction or to own or hold any RO or any securities of any Reference Entity
or its Affiliates, directly or indirectly, as a result of any Transaction, and
GSI and its Affiliates may establish, maintain, modify, terminate or
re-establish any hedge position or any methodology for hedging at any time
without regard to Counterparty;

(x) Counterparty is not relying on any representation, warranty or statement by
GSI or any of its Affiliates as to whether, at what times, in what manner or by
what method GSI or any of its Affiliates may engage in any hedging activities;

(y) if GSI does hedge any Transaction or GSI or any hedge counterparty does own
or hold any RO, directly or indirectly, as a result of any Transaction, GSI and
its Affiliates and any such hedge counterparty may act with respect to such RO
and any other securities of the Reference Entity or its Affiliates in the same
manner as if the Transaction did not exist and may originate, purchase, sell,
hold or trade, and may exercise or fail to exercise voting, consensual,
amendment or remedial rights in respect of such RO or other obligations,
securities or financial instruments of, issued by or linked to such Reference
Entity or its Affiliates in their sole and absolute discretion, regardless of
whether any such action might have an adverse effect on such Reference Entity,
the value of such RO or the position of Counterparty with respect to such
Transaction or otherwise; and

(z) it has consulted with its own tax advisors to the extent that it has deemed
necessary, and it has made its own decisions regarding entering into the
Facility and each Transaction based upon its own judgment and upon any advice
from such advisors as it has deemed necessary and not upon any view expressed by
GSI or any of its Affiliates or agents.

29

--------------------------------------------------------------------------------


(ii) The Facility comprises a series of derivative Transactions and no such
Transaction is intended by the parties to be a loan, nor is GSI required to
provide a bid at any time in relation to any RO; and

(iii) The fair value of the assets of Counterparty will exceed the debt and
liabilities, subordinated, contingent and otherwise of Counterparty and
Counterparty will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.  

(b) each party acknowledges and agrees that:

(i) (A) The Master Agreement and each Transaction entered into under this
Confirmation is a "swap agreement" and/or a “securities contract” within the
meaning given to such term under Section 101(53B) of the Bankruptcy Code; (B) it
is a "swap participant" within the meaning given to such term under Section
101(53C) of the Bankruptcy Code and (C) all Transactions entered into hereunder
will constitute "eligible financial contracts" for purposes of the Bankruptcy
and Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada)
and the Winding Up and Restructuring Act (Canada);

(ii) Unless identified as an underwriter, arranger or other participant in an
offering document relating to an RO, GSI and its Affiliates have played no role
in structuring or arranging for the issuance of any RO or in negotiating or
establishing the terms of such RO.  Whether or not GSI or its Affiliates are
identified as an underwriter, arranger or other participant in an offering
document relating to an RO, any and all information that may be provided by GSI
to Counterparty hereunder with respect to any RO is not being furnished by GSI
in the capacity of an underwriter or dealer of the RO in connection with any
Transaction and GSI accepts no responsibility or liability therefor;

(iii) The contents of this Confirmation and the other agreements relating to the
Facility are confidential and shall not be disclosed to any third party, and
neither party shall make any public announcement relating to the Facility
without the consent of the other party; except that disclosure of this
Confirmation and the terms of the Facility is permitted (A) where required or
appropriate in response to any summons, subpoena, or otherwise in connection
with any litigation or regulatory inquiry or to comply with any applicable law,
order, regulation, ruling, or disclosure requirement, including without
limitation, any requirement of any regulatory body or stock exchange where the
shares of such disclosing party or any affiliate thereof are listed, as
determined by the disclosing party in good faith following consultation with the
other party hereto, (B) to officers, directors, employees, attorneys and
advisors of the parties or their affiliates who are subject to a duty of
confidentiality to the disclosing party or such affiliate, (C) to rating
agencies and (D) where the information has otherwise become public (other than
as a result of a breach of this subparagraph (b)(iii)). Notwithstanding the
foregoing or any other provision in this Confirmation or any other document, GSI
and Counterparty (and each employee, representative, or other agent of GSI or
Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the U.S. Internal Revenue Code of 1986, as amended (the "Code")), other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.  Notwithstanding the foregoing and
without prejudice to clause (iii)(A) above, Counterparty agrees (A) to arrange
for CIT Group Inc. reasonably promptly to make disclosure of the terms of this
Confirmation and the Facility in a filing on Form 8-K pursuant to the reporting
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and as otherwise required under the provisions of the Exchange Act, (B)
to afford GSI a reasonable opportunity to review the form of such disclosure in
advance, consistent with the performance by CIT Group Inc. of its obligations
referred to in clause (A), and (C) to cooperate in good faith with any
reasonable request by GSI to seek confidential treatment from the U.S.
Securities and Exchange Commission for specific provisions of this Confirmation,
provided however, that GSI shall pay all reasonable fees (including reasonable
legal fees) incurred in connection with such agreement and such request; and  

(iv) as of the Facility Commencement Date and so long as either party has or may
have any obligation under any Transaction, it is not and will not be an
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e) of the Code), subject to Section 4975 of
the Code or an entity whose underlying assets include the assets of any such
plan by reason of 29 CFR 2510.3-101, Section 3(42) of ERISA or otherwise.

(c) CIT Barbados shall be an express third party beneficiary of the provisions
of the Facility specifying payment obligations to CIT Barbados, provided that
such payment obligations shall be subject to reduction and setoff on any date in
respect of amounts due and unpaid by Counterparty hereunder.

30

--------------------------------------------------------------------------------


d) GSI acknowledges that (i) without prejudice to GSI’s rights in relation to
any other events or circumstances GSI no longer has the right to designate an
Early Termination Date under the Master Agreement, or defer or suspend payments
thereunder, to the extent such right arose solely as a result of the
Exchange/Plan Activities as defined in the Amended and Restated Confirmation as
in effect on October 28, 2009 (the “October 2009 Confirmation”), because the
Forbearance Conditions (as defined in the October 2009 Confirmation)  have been
satisfied in relation thereto and can no longer cease to be satisfied and (ii)
the deletion from this Confirmation of the forbearances that were granted in the
October 2009 Confirmation shall not create any inference that any such
forbearances have been withdrawn or otherwise become inoperative, except as a
result of the fact that the circumstances giving rise to the requirement for
such forbearances have ceased to exist.

15.  Agreement as to Confirmation:

Counterparty hereby agrees (a) to check this Confirmation (Reference No
SDB925241547Y) carefully and promptly upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing correctly sets forth the terms of the agreement between GSI and
Counterparty with respect to the Transactions to which this Confirmation
relates, by manually signing this Confirmation and providing the other
information requested herein and promptly returning an executed copy to Swap
Administration, Goldman Sachs International, facsimile No +1 212 428 9189).

31

--------------------------------------------------------------------------------





GSI is very pleased to have executed this Transaction (Reference No.
SDB925241547Y) with Counterparty.

Very truly yours,

GOLDMAN SACHS INTERNATIONAL







By:

/S/ GOLDMAN SACHS INTERNATIONAL







Agreed To And Accepted By:

CIT FINANCIAL LTD.







By:

/S/ CIT FINANCIAL LTD.

32

--------------------------------------------------------------------------------








Annex A

Transaction Number

Reference Obligation

Reference Entity

Guarantor or credit support provider

Insurer, if any

Specified

Currency

Effective Date

Initial FX Rate

Transaction Termination Date

Initial Notional Amount

Credit Rating (as of  RO’s Effective Date)

Par Amount at Issuance

Offered Price (including accrued interest)

Initial Price

Reference

Obligation

Coupon

Floating Rate Period End Dates

CUSIP/
ISIN

Initial Haircut Percentage

Frequency of RO scheduled payment dates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


33

--------------------------------------------------------------------------------


Exhibit 10.33

SCHEDULE
to the
ISDA MASTER AGREEMENT
dated as of
October 26, 2011

between

GOLDMAN SACHS INTERNATIONAL,
a company organized under the law of England and Wales
(“GSI”),

and

CIT FINANCIAL LTD.,
a corporation organized under the laws of Ontario
(“Counterparty”).

Part 1. Termination Provisions

(a) “Specified Entity” means (1) in relation to GSI and Counterparty for the
purpose of Section 5(a)(vi), 5(a)(vii) and 5(b)(iv), none and (2) for the
purpose of Section 5(a)(v):    

(i) in relation to GSI, Goldman, Sachs & Co., Goldman Sachs Bank USA, J. Aron &
Company, Goldman Sachs Japan Co., Ltd., Goldman Sachs International Bank,
Goldman Sachs (Asia) Finance, Goldman Sachs Financial Markets, L.P., Goldman
Sachs Paris Inc. et Cie, Goldman Sachs Mitsui Marine Derivative Products, L.P.,
Goldman, Sachs & Co. oHG and J. Aron & Company (Singapore) Pte.; and     

(ii) in relation to Counterparty, each Affiliate of Counterparty and each
Affiliate of its Credit Support Provider.     

(b) “Specified Transaction”. The term “Specified Transaction” in Section 14 of
the Agreement is amended in its entirety as follows:     

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, commodity spot transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, weather swap, weather derivative, weather option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending



 

 

transaction, or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) that is currently, or in the future
becomes, recurrently entered into on the financial markets (including terms and
conditions incorporated by reference in such agreement) and that is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, or economic indices or measures of economic risk or
value, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this agreement or the relevant
confirmation.”  

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to GSI and
will apply to Counterparty, provided that (i) the phrase “or becoming capable at
such time of being declared” shall be deleted from clause (1) of such Section
5(a)(vi); and (ii) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”    

“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement.   

“Threshold Amount” means (A) for GSI, the lower of (i) US$100,000,000 and (ii)
3% of Goldman Group’s shareholders’ equity (or, in each case, its equivalent in
another currency) and (B) for Counterparty, the lower of (i) US$100,000,000 and
(ii) 3% of CIT Group Inc.’s shareholders’ equity (or, in each case, its
equivalent in another currency).    

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to
GSI and will apply to Counterparty. For purposes of Section 5(b)(iv) of this
Agreement, the term, “materially weaker”, shall mean (i) with respect to GSI’s
Credit Support Provider hereunder (A) the senior unsecured and otherwise
unsupported long-term obligations of the resulting, surviving or transferee
entity are rated by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”) or Moody’s Investors Service (“Moody’s”)
below investment grade (investment grade being at least “BBB-” for S&P and at
least “Baa3” for Moody’s) or (B) any outstanding long-term unsecured and
otherwise unsupported debt or other obligations of the resulting, surviving or
transferee entity are not rated by S&P or Moody’s; and (ii) with respect to
Counterparty’s Credit Support Providers, (x) if either of such Credit Support
Providers, immediately prior to the occurrence thereof with respect to it, was
rated by S&P and/or Moody’s at least investment grade (investment grade being at
least “BBB-” for S&P and at least “Baa3” for Moody’s), S&P and/or Moody’s either
(1) rates the senior unsecured and otherwise unsupported long-term obligations
of the resulting, surviving or transferee entity of such rated Credit Support
Provider of Counterparty immediately after the occurrence thereof below
investment grade or (2) ceases to, or does not, rate the resulting, surviving or
transferee entity of such Credit Support Provider immediately after the
occurrence thereof (y) if either of such Credit Support Providers, immediately
prior to the occurrence thereof with respect to it, was rated by S&P and/or
Moody’s below investment grade (investment grade being at least “BBB-” for S&P
and at least “Baa3” for Moody’s), S&P and/or Moody’s either (1) rates the senior
unsecured and otherwise unsupported long-term obligations of the resulting,
surviving or transferee entity of such rated Credit Support Provider of
Counterparty immediately after the occurrence thereof lower than that of the
senior unsecured and otherwise unsupported long-term obligations of such Credit
Support Provider immediately prior to the occurrence thereof or (2) ceases to,
or does not, rate the resulting, surviving or transferee entity of such Credit
Support Provider immediately after the occurrence 



2

 

thereof or (z) if neither such Credit Support Provider, immediately prior to the
occurrence thereof with respect to it, was rated by S&P and/or Moody’s, the
creditworthiness of the resulting, surviving or transferee entity of such Credit
Support Provider is materially weaker than that of such Credit Support Provider
immediately prior to the occurrence thereof, as determined in a commercially
reasonable manner by GSI. 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to GSI and will not apply to Counterparty.   

(f) Payments on Early Termination. For the purpose of Section 6(e): 

(i) Loss will apply. 

(ii) The Second Method will apply. 

(g) “Termination Currency” means United States Dollars. 

(h) The parties agree to amend the following subsections of Section 5(a) as
follows: 

(i) clause (i): in the third line of this clause, delete the word “third” and
insert the word “first”; 

(ii) clause (ii): (1) in the fifth line of this clause, delete the word
“thirtieth” and insert the word “fifth” and (2) at the end of this clause
(immediately before the semicolon), add the words “; provided that if (I) such
failure is not remedied on or before the fifth day after notice of such failure
is given to the party, (II) such failure was not reasonably capable of being
remedied on or before such fifth day and (III) the party demonstrates to the
other party’s reasonable satisfaction that it has been diligently taking and
continues to take steps to remedy such failure, then the time period to remedy
such failure shall be extended to thirty days after notice of such failure is
given to the party (or such earlier date on which the party fails to satisfy
clause (III))”; and    

(iii) clause (v): delete clause (1) and (3) and the word “or” immediately
preceding clause (3) and insert in its place the words “and (following
expiration of the relevant notice requirement, grace period or period of three
Local Business Days, as applicable) such default is not remedied on or before
the second Local Business Day following a further notice given to the party
hereunder identifying such default as a Potential Event of Default under this
Agreement.”  

(i) Additional Events of Default and Termination Events. Any event that
constitutes an Event of Default or Potential Event of Default (including,
without limitation, any event that constitutes a Cross Default) under the ISDA
Master Agreement, dated as of October 26, 2011 (including the Schedule and
Credit Support Annex thereto and each Confirmation thereunder), each as amended
or replaced from time to time, between GSI and CIT TRS Funding B.V. (“CIT
Netherlands”) (such documents, collectively, the “CIT Netherlands Master
Agreement”) shall constitute such an event under this Agreement. Any event that
constitutes a Termination Event under the CIT Netherlands Master Agreement with
respect to which all Transactions under the CIT Netherlands Master Agreement are
Affected Transactions shall constitute a Termination Event under this Agreement
with all Transactions as Affected Transactions. With respect to the events
contemplated in this paragraph, (x) if GSI is a Defaulting Party and/or Affected
Party under the CIT Netherlands Master Agreement, GSI shall be deemed to be a
Defaulting Party and/or 



3

 

Affected Party, as applicable, under this Agreement and (y) if CIT Netherlands
is a Defaulting Party and/or Affected Party under the CIT Netherlands Master
Agreement, Counterparty shall be deemed to be a Defaulting Party and/or Affected
Party, as applicable, under this Agreement.   

(j) Additional Termination Event will not apply (subject to Part 1(i) above and
any events specified in any Confirmation). 

(k) Early Termination. Notwithstanding anything to the contrary in Section 6(a)
or Section 6(b), the parties agree that, except with respect to Transactions (if
any) that are subject to Automatic Early Termination under Section 6(a), the
Non-defaulting Party or the party that is not the Affected Party (in a case
where a Termination Event under Section 5(b)(iv), or an Additional Termination
Event for which there is a single Affected Party, has occurred) is not required
to terminate the Transactions on a single day, but rather may terminate the
Transactions over a commercially reasonable period of time (not to exceed ten
days) (the “Early Termination Period”). The last day of the Early Termination
Period shall be the Early Termination Date for purposes of Section 6; provided,
however, that interest shall accrue on the Transactions terminated during the
Early Termination Period prior to the Early Termination Date at the Non-default
Rate. 

Part 2. Tax Representations

(a) Payer Tax Representations. For the purposes of Section 3(e), GSI and
Counterparty make the following representation: 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.  

(b) Payee Tax Representations. For the purpose of Section 3(f), Counterparty
represents that it is fully eligible for the benefits of the “Business Profits”
or “Industrial and Commercial Profits” provision, as the case may be, the
“Interest” provision or the “Other Income” provision (if any) of the Specified
Treaty with respect to any payment described in such provisions and received or
to be received by it in connection with this Agreement and no such payment is
attributable to a trade or business carried on by it through a permanent
establishment in the Specified Jurisdiction; 

For the purpose of Section 3(f), GSI represents that 

(i)   it is a company organized under the laws of laws of England and it is a
“non-U.S. branch of a foreign person” (as that term is used in Section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal
income tax purposes;  



4

 

(ii)   it is properly treated as a disregarded entity wholly owned for U.S.
federal income tax purposes by Goldman Sachs Group Holdings (UK), a foreign
corporation for U.S. federal income tax purposes;    

(iii)  it is fully eligible for the benefits of the “Business Profits” or
“Industrial and Commercial Profits” provision, as the case may be, the
“Interest” provision or the “Other Income” provision (if any) of the Specified
Treaty with respect to any payment described in such provisions and received or
to be received by it in connection with this Agreement and no such payment is
attributable to a trade or business carried on by it through a permanent
establishment in the Specified Jurisdiction (other than any permanent
establishment arising solely as a result of GSI being treated as the owner of
the ROs).  

For this purpose 

“Specified Treaty” means the Income Tax Treaty between the United Kingdom and
Canada. 

“Specified Jurisdiction” means the country in which the other party is resident
or domiciled. 

Part 3. Agreement to Deliver Documents

(a) For the purpose of Section 4(a)(i), Tax forms, documents, or certificates to
be delivered are: 

GSI shall provide Counterparty with a properly completed and executed copy of
Internal Revenue Service Form W-8BEN claiming the benefits of the Income Tax
Treaty between the United Kingdom and the United States on or before the first
payment date under this Agreement and prior to the expiration of any previously
provided form or on learning that any previously provided form is no longer
accurate.

(b) For the purpose of Section 4(a)(ii), other documents to be delivered are: 


Party required to deliver

Form/Document/Certificate
Date by which to be delivered Covered by Section 3(d) Representation GSI, GSI’s
Credit Support Provider, Counteparty and Counterparty’s Credit Support Providers
Evidence of authority of signatories Upon or promptly following execution of
this Agreement Yes GSI and Counterparty Any Credit Support Document specified in
Part 4(f) herein Upon execution of this Agreement No GSI and Counterparty

Most recent annual audited and quarterly consolidated financial statements of
(1) CIT Group Inc. and (2) GSI’s Credit Support Provider.

 

Most recently available annual unaudited balance sheet and income statement of
Counterparty.

Promptly following reasonable demand by the other party Yes

 

5

 



Party required to deliver Form/Document/Certificate  Date by which to be
delivered  Covered by Section 3(d) Representation  GSI and Counterparty

An opinion of counsel of each of Counterparty and its Credit Support Providers
confirming the enforceability of this Agreement, the Holdings Guaranty and the
Barbados Guaranty.

An opinion of counsel of each of Counterparty and CIT Group Inc. confirming the
validity and due authorization of this Agreement and the CIT Guaranty.

An opinion of counsel to Goldman Group confirming the due authorization and
execution of the Goldman Group Guaranty.

Upon execution of this Agreement (if not otherwise publicly available) Yes
Counterparty and Counterparty’s Credit Support Providers Certified resolutions
of its board of directors or other governing body approving (1) with respect to
Counterparty’s board, this Agreement and each Confirmation hereunder and (2)
with respect to each board of a Credit Support Provider of Counterparty, the
relevant Credit Support Document.  Upon execution of this Agreement Yes

Part 4. Miscellaneous

(a) Addresses for Notices. For the purpose of Section 12(a): 

(i) Address for notices or communications to GSI: 

Address: Peterborough Court
133 Fleet Street
London EC4A 2BB  

 



  Fixed Income / Credit Derivatives:   Facsimile No. 44-20-7774 5115

  



6

 



  Equity Derivatives:  Facsimile No. 44-20-7774 1500   Foreign Exchange 
Facsimile No. 44-20-7774 1201   Legal Department:  Facsimile No. 44-20-7774 1313
  Telephone No. 44-20-7774-1000     


(ii) Address for notices or communications to Counterparty: 

 

CIT Financial Ltd.
c/o CIT Group Inc
One CIT Drive
Livingston, NJ 07039
Attn: Treasury Services





  Treasury Services: Facsimile: 973 535-3761   Treasurer:  Facsimile: 973
740-5750   Legal Department:   Facsimile: 973 740-5087   Telephone: 973
740-5000          

(b) Process Agent. For the purpose of Section 13(c): 

GSI appoints as its Process Agent: Goldman, Sachs & Co., 85 Broad Street, New
York, NY 10005.  

Counterparty appoints as its Process Agent: Processing Agent: CIT Group, Inc, 11
West 42nd Street, New York, NY 10036 Attn: General Counsel.  

(c) Offices. The provisions of Section 10(a) will apply to this Agreement. 

(d) Multibranch Party. For the purpose of Section 10(c): 

GSI is not a Multibranch Party. 

Counterparty is not a Multibranch Party. 

(e) Calculation Agent. The Calculation Agent is GSI. 

(f) Credit Support Document. Any guaranty or other form of credit support
provided on behalf of any party at any time shall constitute a Credit Support
Document with respect to the obligations of such party. Details of any other
Credit Support Document, each of which is incorporated by reference in, and made
part of, this Agreement and each Confirmation (unless provided otherwise in a
Confirmation) as if set forth in full in this Agreement or such Confirmation: 

(i) Guaranty by The Goldman Sachs Group, Inc. (“Goldman Group”) in favor of
Counterparty as beneficiary thereof shall constitute a Credit Support Document
with respect to the obligations of GSI.  

(ii) Guaranty by CIT Group Inc. in favor of GSI as beneficiary thereof shall
constitute a Credit Support Document with respect to the obligations of
Counterparty (the “CIT Guaranty”).  



7

 

(iii) Credit Support Annex hereto dated the date hereof between GSI and
Counterparty shall constitute a Credit Support Document with respect to the
obligations of Counterparty and GSI.  

(iv) Guaranty by CIT Financial (Barbados) Srl (“CIT Barbados”) in favor of GSI
as beneficiary thereof shall constitute a Credit Support Document with respect
to the obligations of Counterparty (the “Barbados Guaranty”).  

(v) Netting Agreement dated the date hereof among, GSI, Goldman Group,
Counterparty, CIT TRS Holdings B.V. (“CIT TRS Holdings”), CIT Barbados, CIT
Financial Ltd. and CIT Group Inc. shall constitute a Credit Support Document
with respect to the obligations of Counterparty and GSI.  

(g) Credit Support Provider. 

Credit Support Provider means in relation to GSI, Goldman Group. 

Credit Support Provider means in relation to Counterparty, each of CIT Group,
Inc. and CIT Barbados. 

(h) Governing Law. Section 13(a) is hereby replaced with the following: 

(a)  Governing Law. THIS AGREEMENT AND EACH TRANSACTION ENTERED INTO HEREUNDER
WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).  

(i) Jurisdiction. Section 13(b) is hereby amended by: 

(i) deleting in the second line of subparagraph (i) thereof the word “non-”;
and  

(ii) deleting the final paragraph thereof.  

(j) Netting of Payments. Subparagraph (ii) of Section 2(c) will not apply to
Transactions. Notwithstanding anything to the contrary in Section 2(c), unless
otherwise expressly agreed by the parties, the netting provided for in Section
2(c) will not apply separately to any pairings of branches or Offices through
which the parties make and receive payments or deliveries. 

(k) No Agency. The provisions of Section 3(g) will apply to this Agreement.
Further, Section 2(d)(i)(4)(B) of this Agreement and the Payer Representation in
Part 2(a) of the Schedule are each amended by changing the phrase “pursuant to
Section 3(f)” to read “pursuant to Section 3(f) and/or Section 3(g)”. 

Part 5. Other Provisions

(a) Accuracy of Specified Information. Section 3(d) is hereby amended by adding
in the third line thereof after the word “respect” and before the period, the
phrase “or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant person.” 

(b) Scope of Agreement. Any transaction outstanding between the parties at the
date this Agreement comes into force or entered into by the parties at or after
the date this Agreement comes into force 



8

 

that is an FX Transaction or a Currency Option Transaction as defined in the
1998 FX and Currency Option Definitions (the “FX Definitions”), as published by
the International Swaps and Derivatives Association, Inc. (“ISDA”), the Emerging
Markets Traders Association, and the Foreign Exchange Committee, unless
otherwise specified in the relevant confirmation, will constitute a
“Transaction” for the purposes of this Agreement and will be deemed to
incorporate the FX Definitions.  

(c) Additional Representations. The parties agree to amend Section 3 by adding
new Sections 3(g), (h), and (i) as follows: 

(g) Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction. 

(h) Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction. 

(i) Status of Parties.  The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction. 

(d) Transfer.   

(i) The following amendments are hereby made to Section 7: 

(A)  In the third line, insert the words “which consent will not be arbitrarily
withheld or delayed,” immediately before the word “except”; and  

(B)  in clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.” 

(ii) Notwithstanding Section 7 of the Agreement, the rights and obligation of
CIT Barbados under this Agreement may be transferred and assigned to a “New CIT
Barbados” entity as defined in the Credit Support Document issued by CIT
Barbados, provided that a transfer and assignment of the rights and obligations
of CIT Barbados to New CIT Barbados under (A) the Credit Support Document of CIT
Barbados issued in relation to this Agreement, (B) the Credit Support Document
of CIT Barbados issued in relation to the CIT Netherlands Facility and (C) the
Netting Agreement is simultaneously effected in accordance therewith in
accordance with the terms thereof. 

(e) Consent to Recording. Each party consents to the recording of telephone
conversations between the trading, marketing and other relevant personnel of the
parties, with or without the use of a warning tone, and their Affiliates in
connection with this Agreement or any potential Transaction. 

(f) Definitions. The following amendments are hereby made to Section 14: 



9

 

(i) The definition of “Termination Currency Equivalent” in Section 14 is hereby
amended by deleting in its entirety the text after the first three lines thereof
and replacing it with the following: 

“by the party making the relevant determination in any commercially reasonable
manner as being required to purchase such amount of such Other Currency as at
the relevant Early Termination Date, or, if the relevant amount determined in
accordance with Section 6(e) is determined as of a later date, that later date,
for value on the date the payment or settlement payment is due.” 

(g) Confirmations.  Counterparty shall be deemed to have agreed to the terms
contained in any Confirmation (as amended and revised) sent by GSI to
Counterparty unless Counterparty objects to such terms within three (3) Business
Days of receipt. 

(h) Equivalency Clause.  For purposes of disclosure pursuant to the Interest Act
(Canada), the annual rate of interest which is equivalent to any rate of
interest payable under this Agreement, which is to be calculated on any basis
other than a full calendar year, may be determined by multiplying such rate of
interest (expressed as a percentage) by a fraction, the numerator of which is
the actual number of days in the calendar year in which such yearly rate of
interest is to be ascertained and the denominator of which is a number of days
comprising such other basis. 

(i) Additional Counterparty Representations and Warranties. Counterparty hereby
represents and warrants that the entry by Counterparty and each of its Credit
Support Providers into this Agreement or any Credit Support Document to which it
is party in connection herewith will not cause to occur, and no Transaction
entered into hereunder by Counterparty will result in, any breach or default in
respect of any material agreement entered into by Counterparty or any Affiliate
of Counterparty (including, without limitation, any material agreement by which
CIT Group Inc. has incurred any debt). 

(j) Modification to Counterparty Representations and Warranties. The
representation set forth in Section 3(a)(i) of the Master Agreement, as made by
Counterparty, shall not apply to Counterparty’s Credit Support Provider, and
Counterparty shall not be deemed to make any such representation in respect of
its Credit Support Provider. 

(k) GSI and Counterparty each agree to act together in good faith to address the
pending implementation of the withholding and information gathering obligations
that arise under Sections 1471-1474 of the Internal Revenue Code, including by
agreeing to provide , to the extent it is legally entitled to do so, any
reasonably requested representations and documentation as may be necessary to
reduce or eliminate the obligation of a party to withholding on any payments
made pursuant to a transaction under this Schedule. 

10

 

IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

GOLDMAN SACHS INTERNATIONAL   CIT FINANCIAL LTD. /s/ Goldman Sachs International
  /s/ CIT Financial Ltd. Name:   Name: Title:   Title: Date: October 26, 2011  
Date: October 26, 2011

 



11